Case 15-11772                  Doc 42-1      Filed 10/15/18 Entered 10/15/18 17:35:14              Desc Exhibit
                                                    A Page 1 of 34
  Chase (Mail Code OH4" 7302)
  3415 Vision Drive
  Columbus, OH 43219-6009


  April 21, 2016




  0004£6- 1 of 1 NSPOlF1A·Z1 000000000000
  Bradley B. Sandona
  91 OFrances Parkway
  Park Ridge, IL 60068-3071




PJease pay your past-due property fees immediately

Account:                      ******9382
Prope1ty Address:            1275 E Baldwin Lane
                             401
                             Palatine, IL 60074-0000

Dear Bradley B. Sandona:

San Tropai Builing #2 Condominium Association let us know that your association fees and/or other fees
are past due. As of 03/25/2016, you owe $2,267.66.

Please pay these lees 1mmed1ately, or the association may sell your property, and you may lose your
home.

You are solely responsible for paying these fees. If we're required to bring your account up to date, you'll
be responsible for reimbursing us.

To pay the total amount, please contact your co-op/association right away at:

                                            Bmning & Associates PC
                                            333 Cornme.r~e Dr~ Ste.,900 .
                                            C1ystal Lake, IL 60014
                                            815-455-3000

Once you pay the fees, please fax proof of your payment to us at 614-422-7575 (free of charge from any
Chase branch).

If you have any questions, please call us at one of the numbers below.

Sincerely,

Chase
l-800-848w9136
614-422-7575 Fax (Free of charge from·ai1y Chase branch)
1w&00-582-0542 TTY
www.chase.com
Case 15-11772                    Doc 42-1                Filed 10/15/18 Entered 10/15/18 17:35:14        Desc Exhibit
                                                                A Page 2 of 34




  Chase
  P.O. Box 183210
                                                                                CHAS
  Columbus, OH 43218-3210                                                      Notice of Assignment, Sale or
                                                                               Transfer of Servicing Rights
  6/1/2016

  I•111111 11 11 1r111 111 111I• 1111 •111•1 1 1h•11hl11H I11 11 1IP 1111 11
  000357 • 1 ot 3 NSP0BYE0-Z1 J5651326 100000000000
  BRADLEY 8 SANDONA
  910 FRANCES PKWY
  PARK RIDGE, IL 60068




  Your mortgage loan wiii be serviced by BAYVIEW, st~rting 6/16/2016

  Chase loan number:

  Dear Bradley B Sandona:

  We 1re writing to let you know that the servicing of your mo1igage loan will transfer from JPMorgan
  Chase Bank, N.A. (Chase) to BAYVIEW LOAN SERVICING, LLC (BAYVIEW), effective 6/16/2016.

  Your new servicer will:

        •     Collect and process your payments.
        •     Send account statements and annual tax forms.
        •     Notify you of account-related issues and updates.

  This transfer doesn 1t affect any of the terms of your loan, other than the terms directly related to the
  servicing of your loan.

  Here's what this means to you
  On or after 6/16/2016:

        e     Your account number will change. BAYVIEW will send you a letter with your new account
              number.
        •     You'll send your mortgage payments to your new servicer, which will begin accepting th~r:n.
              We'll no longer accept your payments after this date.                                    ·
        •     You'll contact your new servicer for any questions about your account.
Case 15-11772         Doc 42-1      Filed 10/15/18 Entered 10/15/18 17:35:14              Desc Exhibit
                                           A Page 3 of 34



Here's payment and contact information


                                    Before                                  On or after
                                   6/16/2016                                6/16/2016
                                     Chase                       BAYVIEW LOAN SERVICING, LLC
      Send
                                P.O. Box 78420                         P.O. Box 650091
   payment~ to:
                            Phoenix, AZ 85062-8116                   Dallas, TX 75265-0091
                         Chase Customer Service Center
                            1-800-848-9136 (toll-free)
                              1-800-582-0542 TTY                 BAYVIEW LOAN SERVICING, LLC
       Contact
                                                                     855-813-6597 (Toll-Free)
   for questions:          Monday-Friday: 8 a.m. to
                                                                Monday o Friday: 8:00am-9:00pm EST
                                midnight ET
                          Saturday: 8 a,m. to 8 p.m. ET
                                     Chase                                   Regular mall:
    Send written            Attn: Customer Support                BAYVIEW LOAN SERVICING, LLC
  correspondence              Mail Code OH4-7302               Attention: Customer Service Department
        to:                     P.O. Box 24696               4425 Ponce de Leon Blvd 5th Floor Mailroom
                           Columbus, OH 43224-0696                    Coral Gables, Florida 33146

On or after 6/16/2016, we'll no longer accept your payments, You should start sending your payments to
BAYVIEW.

If your monthly payments are automatically deducted from your bank account, this service will continue after
your loan transfers to the new servicer.

BAYVIEW will send you a letter with more information by 07/01/2016, If you have any questions before
6/16/2016, please call us at one of the toll-free numbers below.




Dean Cooper
Managing Director
Chase
1-800-848-9136
1-800-582-0542 TTY
www.chase.com

Esta comunicaci6n contiene informaci6n importante acerca de la cuenta. Si tiene alguna pregunta o
necesita ayuda para traducirla, comuniquese con nosotros llamando al 1-800-848-9136.

                    Please see the additional information, frequently asked questions
                           and important legal information on the next pages.
Case 15-11772                       Doc 42-1                       Filed 10/15/18 Entered 10/15/18 17:35:14 Desc Exhibit
                                                                                                          15086 Page 1 of 2
                                                                          A Page 4 of 34
                                                                                                                                 chase.com




                                                                                                                                  Customer Service                     1-866-243-5851
                                                                                                                                  Includes 24f7 Automated Response
                                                                                                                                  Monday • Friday                 7 a.m. • 7 p.rn. (CST)



                                                                                                                                  Hearing fmpalred Service (TTY)        1-800-582.()642
      1111ll 11 11lll 1111l1 1ll 11 llli111 11 Ulll,llll 111111111 1l111ll1 11 III
       150MMSO Z1$2170• BAE
      BRADLEY B SANDONA                                                                                                  Mortgage Loan Statement
      910 FRANCES PKWY                                                                                                   Loan Number
       PARK RIDGE II.. 60068•6124
                                                                                                                         Statement Date                                      07/01/2017
                                                                                                                         Property Address                            1275 E Baldwin Ln
                                                                                                                                                                                    401
                                                                                                                                                                     Palatine, IL 60074

                                                                                                                         Total Amount                                          $924.17


                                                                                                                         Explanation of Payment Amount
       Loan Overview (as of 07/01/2017}                                                                                  Principal                                             $194,76
                                                                                                                         Interest                                              $477,1:3
       Original Prlnolpal Balance                                                                   $i23,397,00          Escrow Payment (Taxes and/or Insurance)               $252.28
       Unpaid Prlnolpal Balance                                                                     S117,190.49
       Interest Rate                                                                                   s.12soo%          Monthly Payment                                       $924.17
       Escrow Balance                                                                                ($3,339.29)
       Corporate Advance Balance                                                                       $2,060.75
       Your Unpaid Principal Balanca lo not a peyotf quot&. LHrn mot<1 abol.rt the peiyott process by visiting
       chese.oom:Payoff or obleln a payo!f ~uot~ by oalllng our 24fl al.l(omated setvlce at 1·877-506-2894


       Past Payments Breakdown
                                                    Pald Since Leiat Statement Paid Year-to-Date
       Principal                                                                  $0.00                      $0.00
       Interest                                                                   $0.00                      $0.00
       Toutl


       Transaction Activity Since Your Last Statement (Includes Fees/Charges)
                            Oescrlp!lo11                                           Tota.I Received               Prinoipa!    Interest      Escrow            Fees            Unapplied
                                                                                                                                                                                  Funds

                                                                             No tra111actions since your Int statement




       Important Messages
       ihe Corporate Advance Balance may Include expenses for lnspeolions, home valuations, legal lees, property maintenance and other costs, It is listed
       under the Loan Overview seotton.
       Please refer to the bankruptoy Information In this statement for more information relating to your case.
       If your mortgage loan sarvlolng transferred to Chase this year, and you would like to see your previous payment history, please call the number at the
       top of this statement.

       If yo1.1 or any occupant of your home are or recently were on active Military duty or related active service, you may be eligible for benefits and
       protections under the federal Servlcemembers Civil Relief Act (SORA), state law, or Chase policy. These benefits and protections may Include
       protection from foreolosura or eviction without a court order, and in soma cases, interest rate and fee benefits. Some protections also may be
       available If you are the dependent of an ellgible Servloemamber. In addition, some state laws may allow Servioemambers to request a payment
       deferral.

       For more Information, please call Chase Military SeNices at 1•877·469-0110.
       Please make sure your loan number, printed on the upper tight-hand corner of your statement, is on all payments and inquiries.




     Information about your btnkruptty flltng
     To the extent your original obllgatlon was discharged or la subject to an automatic stay of bankruptcy under Title 11 of the United States Code, this
     statement Is for compllanoe and/or Informational purposes only and does not oonstltute an attempt to collect a debt or to impose personal liability for such
     obligation. If your plan requires you to mak$ post-petition mortgage payments directly to the Trustee, any such payments should be remitted to the Trustee
     directly 111 accordance with the orders of the Bankruptcy Court,


     Please refer to the bankruptcy information page included with this statement tor additional information on your account
Case 15-11772                   Doc 42-1      Filed 10/15/18 Entered 10/15/18 17:35:14                    Desc Exhibit
                                                     A Page 5 of 34



  Chase (Mail Code OH4-7302)
  P. 0. Box 183222
  Columbus, OH 43218-3222
                                                                                            CiHA·se•· .
                                                                                              .   ! ....··. ·. ·..... _;   ···-.::.




  July 06, 201 7



 000245 • 1 of 1 NSPOIF1A-2t 000000000000
                                                                                                                                 _
                                                                                                                                 =
                                                                                                                                 =o
                                                                                                                                 --Lt>
                                                                                                                                 =g;
                                                                                                                                 -qi
                                                                                                                                                ...

 Bradley B. Sandona                                                                                                              -0
                                                                                                                                 iiiiiiiiiiiiiii~

 91 OFranees Pkwy
 Park Ridge, IL 60068                                                                                                            -0
                                                                                                                                 -!
                                                                                                                                 -i-.


                                                                                                                                 --~
                                                                                                                                 =o
                                                                                                                                 -'ti




                                                                                                                                 --
                                                                                                                                 ~lt;
                                                                                                                                 iiiiiiiiiiiiii:...




We aren't able to pay your fees                                                                                                                       i~

Account:                     ******1801
Property Address:            1275 E Baldwin Lane
                             401
                             Palatine, IL 6007 4-0000

Dear Bradley B. Sandona:

We received your request for us to pay your past-due association fees. As explained in your mortgage
agreement, we'll only make payments for you if our interest in the property is at risk. We've reviewed your
account and found that this isn't the case, and as a result, we can't pay these fees for you.

You're responsible for paying the fees, and if you don't pay the total amount due, the association may sell
your property. This may result in your losing your home.

Please call your association right away to find out if there are past-due fees for your property and to pay
them. Ifyou1ve already paid these fees, you can ignore this letter.

If you have questions, please call us at one of the numbers below,

Sincerely,

Chase
1-800-848-9136
1-800-582-0542 TTY

Esta comunicaci6n contiene informaci6n importante acerca de la cuenta. Si tiene alguna pregunta o necesita
ayuda para traducirla, comuniquese con nosotros llamando al 1-855-280-4198.
Case 15-11772                          Doc 42-1                        Filed 10/15/18 Entered 10/15/18 17:35:14 Desc Exhibit
                                                                              A Page 6 of 34                35031 Page 1 of 2

                                                                                                                                chase.com




                                                                                                                                 customer service                        1 ·866·243•5851
                                                                                                                                 Includes 24fl Automated Response
                                                                                                                                 Monday - Friday                    7 a.in_ - 7 p.m. (OSD




                                                                                                                                 Hearing Impair~ Service (TTY)         1-800-582-0542
    1l1l1111l1ll1f1l•lll1ll1!•1ltl1l1l•1'•1lll'lil11ll1hl1l!11ll1l•I
    35031 MSD 221(3170- BRE
    BRADLEY B SANDONA                                                                                                   Mortgage Loan Statement
    910 FRANCES PKWY                                                                                                    Loan Number
    PARK RIDGE IL 60088-6124
                                                                                                                        Statement Date                                      08/01/2017
                                                                                                                        Ptoperty Address                            1275 E Baldwin Ln
                                                                                                                                                                                   401
                                                                                                                                                                    Palatine, IL 60074

                                                                                                                        Total Amount


                                                                                                                        Explanation of Payment Amount

     loan Overview (as of 08/01/.2017)                                                                                  Principal                                              $195.60
                                                                                                                        Interest                                               $476.29
     Original Principal Balance                                                                    $123,397.00
                                                                                                                        Escrow Payment (Ta;,ces and/or Insurance)              $262.28
     Unpaid Principal Balance                                                                      $117,190.49
     Interest Rate                                                                                    5.12500%
                                                                                                                        Monthly Payment                                        $924.17
     Escrow Balance                                                                                 ($3,339.29)
     Corporate Advance Balance                                                                        $2,060.75
     Your Unpaid Prlnclr,al Balance Is not a payoff quote. l.eern more about the p!l.yo!f pro~ss by vlsllln:~
     chase.corn,?ayoff or obtain a payoff quote by calling our 2417 automated ~ervlce i,t 1•877·505-2894.



     Past Payments Breakdown
                                                  Paid Since Last Statement Paid Year-to-Date
     Principal                                                         $0.00            $0.00
     Interest                                                          $0.00            $0,00
     Total                                                                      $0.00                       $0.00



     Transaction Activity Since Your Last Statement {includes Fees/Charges)
     Transaction          Description                                             Total Recelved                Principal    Interest      Escrow          Fees

                                                                           No transactions since your last statement




     Important Messages
     The Corporate Advance Balance may include expenses for inspections, home valuations, legal fees, property maintenance and other costs, It is listed
     under IM Loan Oveiview section.

     Please refer to the bankruptcy information in this statement for more information relating to your case.

     If your mortgage loan servicing transferred to Chase this year, and you would like to see your previous payment history, please call the number at the
     top ot this statement


     If you or any occupant of your home are or recently were on active Military duty or related active service, you may be eligible for benefits and
     protections under the federal Servicemembers Civfl Relief Act (SCRA), state law, or Chase policy. These benefits and protections may include
     protection from foreclosure or eviction without a court order, and in some oases, interest rate and fee benefits, Some protections also may tie
     available if you are the depenijent of an eligible Servioemember. In addition, some state laws may allow Servicernembers to request a payment
     deferral.

     For more information, please call Chase Military Services at 1-877-469-0110.
     Please make sure your loan number, printed on the upper right-hand comer of your statement, is on all payments and inquirie&




   Information about your bankruptcy filing
   To the extent your original obllgation was discharged or is subject to an automatic stay of bankruptcy under Title 11 of tl1e United States Code, this
   statement is for compliance and/or informational purposes only and does not constitute an attempt to oollect a debt or to impose personal liability for such
   obligation. If your plan requires you to make post-petition mortgage payments directly to the Trustee, any such payments should be remitted to the Trustee
   directly in accordance with the orders of the Bankruptcy Court



   Please refer!(-, the bankruptcy information page included wlth Ihle statement for additional information on your account
   Case 15-11772                         Doc 42-1                 Filed 10/15/18 Entered 10/15/18 17:35:14                                                Desc
                                                                                                                                                            70912Exhibit
                                                                                                                                                                  Page 1 of 2
                                                                         A Page 7 of 34    chase.com




                                                                                                                             Customer Service                       1-866-243-5851
                                                                                                                             Includes 24ll Automated Response
                                                                                                                             Monday • Friday                   7 a.m. - 7 p.m. (CST)




                                                                                                                             Hearing Impaired Service (TTY)        1-800-582·0542
llll11ll111!ll•mll11l1l1l111111l•lillll1llll1ll11Jl•1••l1Hh•I
70912 MSD Z 27217 C - BRE
BRADLEY B SANDONA                                                                                                   Mortgage Loan Statement
910 FRANCES PKWY
                                                                                                                    Loan Number
PARK RIDGE IL 60068-5124
                                                                                                                    Statement Date                                     09/29/2017
                                                                                                                    Property Address                           1275 E Baldwin Ln
                                                                                                                                                                              401
                                                                                                                                                               Palatine, IL 60074
                                                                                                                Total Amount                                              $924.17


                                                                                                                    Explanation of Payment Amount
                                                                                                                    Principal                                             $196.43
Loan Overview (as of 09/29/2017)
                                                                                                                    Interest                                              $475.46
Original Principal Balance                                                                 $123,397.00              Escrow Payment (Taxes and/or Insurance)               $252.28
Unpaid Principal Balance                                                                   $117,190.49
                                                                                                                    Monthly Payment                                       $924.17
Interest Rate                                                                                 5.12500%
Escrow Balance                                                                               ($4,821.29)
Your Unpaid Principal Balance is riot a payoff quote. Learn more about the payoff process by visiting
chase.com/Payotf or obtain a payoff quote by calling our 24/7 automated service at 1-677•505-2894,




                                            Paid Since Last Statement Paid Year-to-Date
Principal                                                                $0.00                      $0.00
Interest                                                                 $0.00                      $0.00
Total                                                                    $0.00                      $0.00



Transaction Activity Since Your Last Statement (Includes Fees/Charges)
Transaction         Description                                           Total Received                Principal        Interest      Escrow           Fees             Unapplied
Date                                                                                                                                                                        Funds
                    HOMEOWNERS INSURANCE PAID                                                                                       $"1,482,00




Important Messages
                                                                                                                                                                                                   ....N
Please refer to the bankruptcy information in this statement for more information relating to your case.                                                                                           °'0
                                                                                                                                                                                                   t-,

If you or any occupant of your home are or recently were on active Military duty or related active service, you may be eligible for benefits and                                                   N
protections under the federal Servicemembers Civil Relief Aot (SCRA), state law, or Chase policy. These benefits and protections may include                                                       '+I
                                                                                                                                                                                                    0
protection from foreclosure or eviction without a court order, and in some oases, interest rate and fee benefits. Some protections also may be
available if you are the dependent of an eligible Servioemember. In addition, some state laws may allow Servicemembers to request a payment                                                         u
                                                                                                                                                                                                    0/
                                                                                                                                                                                                    c,j
deferral.                                                                                                                                                                                          ~

For more information, please call Chase Military Services at 1-877-469-011 O.                                                                                                                      °'N
                                                                                                                                                                                                   °'
                                                                                                                                                                                                   0

If your mortgage loan servicing transferred to Chase this year, and you would like to see your previous payment history, please oall the number at the
                                                                                                                                                                                                   ....
                                                                                                                                                                                                   r--
                                                                                                                                                                                                   ~
top of thfs statement.                                                                                                                                                                             N
                                                                                                                                                                                                   <:O
                                                                                                                                                                                                   ~
                                                                                                                                                                                                   ....
                                                                                                                                                                                                   0
                                                                                                                                                                                                   0
If you receive or expect to receive an insurance claim check for damages to your home, you oan vlsit chase.comflnsuranceclalm for information                                                      0
                                                                                                                                                                                                   0
about our claim process. If you have any questions, please call us at 1-866-742-1461 Monday through Friday from 6 a.m. to midnight and Saturday

                                                                                                                                                                                       .........
                                                                                                                                                                                                   0
                                                                                                                                                                                                   0
from 8 a.m. to 8 p.m. Eastern Time.
          Case 15-11772                  Doc 42-1             Filed 10/15/18 Entered 10/15/18 17:35:14                                             Desc   Exhibit
                                                                                                                                                   70912 Page 2 of 2
                                                                     A Page    8 of 34
                                                                          Bankruptcy Information
                                                                                   Loan Number
                                                                                   Statement Date                                                      09/29/2017
                                                                                   Property Address                                            1275 E Baldwin Ln
                                                                                                                                                              401
                                                                                                                                               Palatine, IL 60074


BRADLEY 8 SANDONA
910 FRANCES PKWY
PARK RIDGE IL 60068-5124




                                              ACCOUNT STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY


Account Information
Bankruptcy Chapter: 1S                                                                Principal                                                               $0.00
Contractual Due Date (For lrik>rma.tlonal Purposes Only)          02/01/2015          Interest                                                                $0.00
Interest Rate                                                      5,12500%                                                                                   $0.00
                                                                                      Total
Late Charge Fee (per month)                                           $33.59
Original Maturity Date                                               05/2042
Current Principal Balanoe1                                       $1171190.49
Current Escrow Balance                                            ($.U21.29)           Contact Information
1Thls ls your Prlnolpal Baline11; only, Mt tht amount required to pay your            Bankruptcy customer Service:
l~nlnfull.
                                                                                       Send correspondence only to:
                                                                                      Chase Records Center
                                                                                      Attn; Correspondence Mail
                                                                                      Mail Code LA4-5556
Bankruptcy Status                                         Aotlve Bankruptcy           700 Kansas Lane
                                                                                      Monroe, LA 71203
PosM=>etltlon Due Date                                           04/01/2015
                                                     {pate next payment due)           Send overnight payments only to:
Post-Petition Payment Amount                                       $786.75            Chase
                                                                                      3415 Vision Drive
Breakdown Post-Petition Payment (PITl)                             see below
                                                                                       Mail Code OH4· 7126
Outstanding Post-Petlti<>~ Late Charge8                                 $0.00         Columbus, OH 43219
Total Amount Due                                                 $25,076.35

Important Messages
Tt) the extent your orlf}lnal bbl.lgation was dlsc:hafg€1d or Is $Ul~oot lo an autom~t!o $tay.M bankn.1ptcy undE'frTltle 11 of th~ llnltei:J Stal~.$ Code, this
statement Is for l'.Jomp!ianc0 and/or Informational purposes only and does not constitute an attempt to collect a debt or to impose personal liability for such
obligation. If your plaii requires you to make poet-petition mortgage payments directly to the Trustee, any such payments should be remitted to the Trustee
directly In accordance with the orders of the Bankruptcy Court.

If you do not wish to receive this monthly Information Statement In the future, or if you have any questions regarding this mortgage/deed of trust account,
please call 1·866·243·685i.

Post-Petition Payment Breakdown
 The Post-Petition Breakdown below may Include any of the following items. For a detailed description of what items are included, please call Bankruptcy
 Customer Service at the phone number listed above.
 •    Prlnolpal and Interest: first prlnolpa! and Interest amount, seoond principal and Interest amount
 ,    escrow: county taxes, city taxes, hazard Insurance, mortgage Insurance, government assessed levies, escrow surplus or shortage
 •   Miscellaneous: miscellaneous non•esorow items, servioe charges, accident and health insurance premiums, life insurance premium, replacement
      reserve or buy•dowrt/subeldy, and HUO•related charges

                                                                                          Escrow                 Miscellaneous          Total Post-Petition Payment

       04/01 /20 i 5             6.12500 %1
                                                            $871,89                       Si 14.86                    $0,00                        $786.75             c
                                                                                                                                                                       C
                                                                                                                                                                       C
       05/0i/2016                6.12600%                   $871.89                       $114.86                     $0.00                        $786,75             C
                                                                                                                                                                       C
                                                                                                                                                                       C
        06/01/201 S              S.12600%                   $671.89                       $114.86                     $0.00                        $786.75


                                    Please detach and return the bottom portion ot this statement with your payment using the enclosed envelope.



                                              00 •                               333000 00092417 00095776 00092417 00005
Case 15-11772                       Doc 42-1                      Filed 10/15/18 Entered 10/15/18 17:35:14      Desc Exhibit
                                                                                                        15004 Page 1 of 2
                                                                         A Page 9 of 34
                                                                                                                           chase.com




                                                                                                                            Customer Service                       1•866•243-5851
                                                                                                                            Includes 24rt Automated Response
                                                                                                                            Monday • Friday                   7 a.m, • 7 p,m, (CST)




                                                                                                                            Hearing Impaired service (TTY)        1-S00•5S2-0542

     16004 MSD Z 30417 C • SRE
     BRADLEY B SANDONA                                                                                             Mortgage loan Statement
     910 FRANCES PKWY
                                                                                                                   Loan Number
     PARK RIDGE IL 60068-5124
                                                                                                                   Statement Date                                     10/31/2017
                                                                                                                   Property Address                           1275 E Baldwin Ln
                                                                                                                                                                             401
                                                                                                                                                              Palatine, IL 60074
                                                                                                                   Total Amount                                           $924:17


                                                                                                                   Explanation of Payment Amount

     Loan Overview (as of 10/31/2017)                                                                              Principal                                             $197.27
                                                                                                                   Interest                                              $474.62
     Original Prinoipal Balance                                                                $123,397,00         Escrow Payment (Taxes and/or Insurance)               $252.28
     Unpald Principal Balance                                                                  $117,190.49
                                                                                                                   Monthly Payment                                       $924.17
     Interest Rate                                                                               S.12500%
     Escrow Balance                                                                             ($4,821.29)
      Your UFl)ald Pnnoipal Balance iS not a payoff quote, Learn more about the payoff process by calling the
      phone number at the top of this statement,




                                                Paid Since- Last Statement Paid Year-to-Date
     Principal                                                               $0.00                      $0.00
     Interest                                                                $0.00                      $0.00
     Total                                                                   $0.00                      $0.00




     Transaction Activity Since Your Last Statement (Includes Fees/Charges)
     Transaction         Description                                          Total Received               Principal    Interest      Escrow           Fees

                                                                        No transactions since your last statement




     Important Mes$Sges
                                                                                                                                                                                      N
                                                                                                                                                                                      ......
                                                                                                                                                                                        0
     Please refer to the bankruptcy lnformat!on !n thrs statement for more Information relating to your oase.
     If you or any occupant of your home are or recently were on active Military duty or related active service, you may be eligible for benefits and
     protections under the federal Servicemembers Civil Relief Act (SCRA), state law, or Chase policy, These benefits and protections may Include
     protection from foreclosure or eviction without a court order, and In some cases, interest rate and fee benefits. Some protections also may be
     available if you ate the dependent of an eligible Servicemember. In addition, some state laws may allow Servioemernbers to request a payment
     deferral.

     For more information, please call Chase Military Services at 1·877·469--0110.
     If your mortgage loan servicing transferred to Chase this year, and you would like to see your previous payment history, please oall the number at the
     top of this statement.

     Please make sure your loan number, printed on the upper right-hand comer of your statement, is on all payments and Inquiries.




   Information about your bankruptcy filing
   To the extent your original obligation was dlsoharged or is subject to an automatic stay of bankruptcy under Title 11 of the United States Code, this
   statement is for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to impose personal liability for such
   obligation. If your plan requires you to make post-petition mortgage payments directly to the Trustee, any such payments should be remitted to the Trustee
   directly in accordance with the orders of the Bankruptcy Court.


   Please refer to the bankruptcy Information page included with this statement for additional information on your account.
Case 15-11772                          Doc 42-1                       Filed 10/15/18 Entered 10/15/18 17:35:14     Desc Exhibit
                                                                                                            15549 Page 1 of 2
                                                                            A Page 10 of 34
                                                                                                                                chase.com




                                                                                                                                Customer Service                     1-1166-243·5851
                                                                                                                                Includes 24/7 Automated Response
                                                                                                                                Monday - Friday                 7 a.m. - 7 p.m. (OST)




                                                                                                                                Hearing Impaired Sel'\lice (TTY)      1-800-582-0542
      1   l11 1111 111l111lt 11111••'l1 11ll 11 ll 1 lllllll,,l11l 11l'1ll 1 ll 11 III'
      15549 MSD Z :33517 C • 8RE Tl
      BRADLEY B SANDONA                                                                                                  Mortgage Loan Statement
      910 FRANCES PKWY
                                                                                                                     Loan Number
      PARK RIDGE IL 60068·5124
                                                                                                                     Statement Date                                       12/01/2017
                                                                                                                     Property Address                              1275 E Baldwin Ln
                                                                                                                                                                                  401
                                                                                                                                                                   Palatine, IL 6D074

                                                                                                                     Total Amount                                            $924.17
                                                                                                                     Explanation of Payment Amount
                                                                                                                     Principal                                              $198,96
                                                                                                                     Interest                                               $472.93
      Loan Overview (as of 12/01/2017)                                                                               Escrow Payment (Taxes and/or Insurance)                8252.28
      Original Principal Balance                                                                 $123,397,00         Monthly Payment                                        $924.17
      Unpaid Principal Balance                                                                   $117,190.49
      Interest Rate                                                                                5.12500%
      Escrow Balance                                                                              ($4,821,29)
      Your Unpaid Prlnolpai Balance Is r.ot a payoff quote. Learn more about the payoff process by 011lliog me
      phone number at the top of thl$ $latemi,nt

      Past Payments Breakdown
                                                     Paid Since Last Statement Paid Year•lo•Date
      Principal                                                           $0,00            $0.00
      Interest                                                            $0.00            $0.00
      Total                                                                        so.oo                  $0.00




      Transaction Activity Since Your Last Statement (Includes Fees/Charges)
      Transaction            Description                                            Total Received           Principal      Interest     Escrow             Fees


                                                                              No transactions since your last statement




      Important Messages

      Please refer to the bankruptcy information in this statement for mere information relating to your case.

      If you or any occupant of your home are or recently were on active Military duty or related aotive service, you rnay be eligible for benefits and
      protections under the federal Servicemembers Civil Reliet Act (SCRA), state law, or Chase policy. These benefits and protections may include                                      ....NC
      protection from foreclosure or eviction without a court order, and in some oases, interest rate and fee benefits. Some protections also may be
      available it you are the dependent of an eligible Servioemember, In addition, some state laws may allow Servioemembers to request a payment
      deferraL

      For rnore information, please call Chase Military Services at 1-877-469-0i 1O.
      If your mortgage loan servicing transferred to Chase this year, and you would like to see your previous payment history, please call the number at the
      top of this statement.


      Your 2017 IRS Form i 098 (Mo1tgage Interest Statement) will be included, if applicable, in your January statement or mailed to you by the end of
      January.

      Please make sure your loan number, printed on the upper right-hand oorner of your statement, is on all payments and inquiries.




    Information about your bankruptcy tiling
    To the extent your original obligation was discharged or is subjeot to an automatic stay of bankruptcy under Title 11 of the United States Code, this
    statement is for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to impose personal liability for suoh
    obligation. It your plan requires you to make post-petition mortgage payments directly to the Trustee, any such payments should be remitted to the Trustee
    dlreotly in accordance with the orders ot the Bankruptcy Court.



    Please refer to      trw, ba11kruptoy information page inolu,ioo with this statement for addiiional informalk>n on your account
Case 15-11772                            Doc 42-1                       Filed 10/15/18 Entered 10/15/18 17:35:14       Desc Exhibit
                                                                                                            15549 Page 2 of 2
                                                                              A Page 11 of 34
                                                                                                    Bankruptcy Information
                                                                                                    Loan Number
                                                                                                    Statement Date                                                    12/01/2017
                                                                                                    Property Address                                           1275 E Baldwin Ln
                                                                                                                                                                              401
                                                                                                                                                               Palatine, IL 60074



 BRADLEY B SANDONA
 910 FRANCES PKWY
 PARK RIDGE IL 80068·5124




                                                        ACCOUNT STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY


 Account Information
 Bankruptcy Chapter:         13                                                                        Principal                                                              $0.00
 Contraol!Jai Due Date (For Informational Purposes Only)                       02/01/2015              Interest                                                               so.oo
 Interest Rate                                                                   5,12500%
                                                                                                       Total                                                                  $0.00
 Late Charge Fee (per month)                                                         $33,59
 Original Maturity Date                                                            05/2042
 Current Principal Balance1                                                   S117, 100.49
 Current Escrow Balance                                                        ($4,821.29)             Contact Information
 1This                                                                                                 Bankruptcy Cuetomer Service:                          1;866-243-5851
       is your Principal Balance only, not the amount required to pay your
 loan in lull.
                                                                                                       Send correspondence only to;
                                                                                                       Chase Records Center
                                                                                                       Attn: Correspondence Mail
 Payment Summary Information                                                                           Mail Code LA4·5555
 Bankruptcy Status                                                    Active Bankruptcy                700 Kansas Lane
                                                                                                       Monroe, LA 71203
 Post-Petition Due Date                                                        04/01/2015
                                                                 (Date next payment due)               Send overnight payments only to:
 Post-Petition Payment Amount                                                      $786.75             Chase
 Breakdown Post-Petition Payment (PITI)                                          see below             3415 Vision Drive
                                                                                                       Mall Code OH4·7126
 Outstanding Post-Petition Late Charges                                                $0.00           Columbus, OH 43219
 Total Amount Due                                                              S27,848.86

 Important Messages
 To the extent your original obligation was discharged or is subject to an automatic stay ot bankruptcy under Title 11 of the United States Code, this
 statement is for compliance and/or informational purposes oniy and does not constitute an attempt to collect a debt or to impose personal liability tor such
 obligation. If your plan requires you to make post-petition mortfJage payments directly to the Trustee, any suoh payments should be remitted to the Trustee
 directly in accordance with the orders of the Bankruptcy Court.

 If you do not wish to receive this monthly Information Statement 111 the future, or If you have any questions regarding this mortgage/deed of trust account,
 please call 1-866-243-5851.




  The Post-Petition Breakdown below may include any of the following items, For a detailed description of what items are included, please call Bankruptcy
  Customer Service at the phone number listed above.
       Principal and Interest: first principal and interest amount, second principal and interest amount
      Escrow: county taxes, city taxes, hazard insuranoe, mortgage insurance, government assessed levies, escrow surplus or shortage
      Miscellaneous: miscellaneous non-escrow items. service charges, accident and health insurance premiums, life insurance premium, replacement
      reserve or buy-down/subsidy, and HUD-related charges

  Post-Petition Due Date              Interest Rate              Principal & Interest                      Escrow                   Miscellaneous        Total Post-Petition Payment

         04/01/2015                      5.12500%                        S67t.89                           $114.86                           $0,00                $786,75
                                                                                                                                                                                       0
                                                                                                                                                                                       0
         05/01/2015                      5.12500%                         $671.89                                                                                                      0
                                                                                                           $114.86                           $0.00                $786,75              0
                                                                                                                                                                                       0
                                                                                                                                                                                       0
         06/01/2015                      5.12500%                         8671,89                          $114.86                           $000                 $786,75


                                            Please detacll and return the bottom portion of ttiis statement with your payment using the enclosed envelope.




                                                         000                                     333000 00092417 00095776 00092417 00005

                                                                                                                                              $
         •       Check box if address change is
                 documented on the baclc,
                                                                                       Please tell us how you
                                                                                       want us to apply your
                                                                                       funds Make your check or
                                                                                       m<>ney order piwable to
                                                                                       Gh'-'•• and write your loan
                                                                                                                       Monthly Payment
                                                                                                                                ($924.17)

                                                                                                                            Late Charges      $
         BRADLEY B SANDONA                                                             nurnoer on It Please do
                                                                                       not send post-(!ated                     Fees Due
         loan Number
         Total Amount
                                                         3005341801
                                                             S924.17
                                                                                       checks or cash.                                        $
                                                                                                                     Additional Prlnc.ipal    $
         111 1111 111 11!1 111 l'lllll 111 1111 l1llllll 1 l1l 1l11 l1lll1ll 1ll,alll1 1
         CHASE                                                                                                        Additional Escrow       $
         PO BOX 9001871
         LOUISVILLE KY 40290-187"1                                                                             Total Amount Enclosed          $


                                                                      1: soooo             so 21;1: ooo                                              •
Case 15-11772                         Doc 42-1                        Filed 10/15/18 Entered 10/15/18 17:35:14     Desc Exhibit
                                                                                                            27700 Page 1 of 2
                                                                            A Page 12 of 34
                                                                                                                              chase.com




                                                                                                                               customer Service                     1·666-243•5851
                                                                                                                               Includes 24ll Automated Response
                                                                                                                               Monday• Friday                  7 a.m. - 7 p.m. (CST)




                                                                                                                               Hearing llnpafred service (TTY)       1-800-562-0542
      1•l'•11 1lil11 1•11 1111 illl 11ll 11 11 11l• 1 11l1 11111 l1 l11 11••11• 11 1• 11
      27700 MSO 2 34217 C • BAE Tl
      BRADLEY B SANDONA                                                                                               Mortgage Loan Statement
      910 FRANCES PKWY                                                                                                Loan Number
      PARK RIDGE IL 60068-5124
                                                                                                                      Statement Date                                     12/08/2017
                                                                                                                      Property Address                            1275 E Baldwin Ln
                                                                                                                                                                                 401
                                                                                                                                                                  Palatine, IL 60074
                                                                                                                      Total Amount                                          $924.17
                                                                                                                      Explanation of Payment ft.mount
                                                                                                                      Principal                                            $198.96
                                                                                                                      Interest                                             $472,93
      Loan Overview (as of 12/08/2017)                                                                                Escrow Payment (Taxes and/or Insurance)              $252.28
      Original Principal Balance                                                                  $123,397,00         Monthly Payment                                      $924,17
      Unpaid Principal Balance                                                                    $117,190.49
      Interest Rate                                                                                  5.12500%
      Escrow Balance                                                                               ($6,318.29)
      Your Unpaid Principl!II Balance Is not 6 payoff quote. Learn more about the payoff process by calling the
      phone number at the top of this statement.

      Past Payments Breakdown
                                                    Paid Since Last Statement Paid Yoar•to•Date
      Principal                                                          $0,00            $0.00
      Interest                                                           $0.00            $0.00
      Total                                                                       $0,00                    $0.00



      Transaction Activity Since Your Last Statement (Includes Fees/Charges)
      Transaction          Description                                             Total Received             Prfnoipal    Interest      Escrow            Fees

      12107/20i7           HOMEOWNERS INSURANCE PAID




      Important Messages

      Please refer to the bankruptcy information in this statement for more information relating to your case.
      If you or any occupant of your home are or recently were on active Military duty or related active service, you may be eligible for benefits and
      protections under the federal Servloemembers Civll Relief Act (SCRA), state law, or Chase policy. These benefits and protections may include
      protection from foreclosure or eviction without a court order, and in some oases, interest rate and fee benefits. Some protections also may be
      available if you are the dependent of an eliglble Servloemember. In addition, some state laws may allow Servioemembers to request a payment
      deferral,

      For more information, please call Chase Mllltary Services at 1-877-459-0110.
      If your mortgage loan servicing transferred to Chase this year, and you would like to see your previous payment history, please call the number at the
      top of this statement.


      Your 2017 IRS Form 1098 (Mortgage Interest Statement) will be included, if applicable, in your January statamentot malled to you by the end of
      January.
      Please make sure your loan number, printed on the upper right-hand comer of your statement, is on all payments and inquiries,




    Information about your bankruptcy flllng
    To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy under Title 11 of the United States Code, this
    statement Is for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to Impose personal liability for such
    obligation. If your plan requires you to make post-petltion mortgage payments directly to the Trustee, any such payments should be remitted to the Trustee
    directly in accordanoe with the orders of the Bankruptcy Court,


    Please refer to the bankruptcy information page included with this statement for additional inforrnalion on your account.
Case 15-11772                        Doc 42-1                   Filed 10/15/18 Entered 10/15/18 17:35:14 Desc Exhibit
                                                                      A Page 13 of 34               27700 Page 2 of 2

                                                                                          Bankruptcy Jnformation
                                                                                          Loan Number
                                                                                          Statement Date                                                    12/08/2017
                                                                                          Property Address                                          1275 E Baldwin Ln
                                                                                                                                                                   401
                                                                                                                                                    Palatine, IL 60074


 BRADLEY B SANDONA
 910 FRANCES PKWY
 PARK RIDGE IL 60068-6i24




                                                   ACCOUNT STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY


 Account Information                                                                          Year-To-Date Payments
 Bankruptcy Chapter: 1S                                                                       Principal                                                             $0,00
 Contractual Due Date (For Informational Purpose!! Only)                 02/01/2015           Interest                                                              $0.00
 lnlereat Rate                                                            5,12600%           Total                                                                  $0,00
 Late Charge Fee (per month)                                                  $3$,59
 01!9lna.l Maturity Date                                                    05/2042
 Current ?rlnclpal Balanoe 1                                            $117,190.49
 Current Esorow Balance                                                  ($6,$18,29)          Contact Information
 1ihh11 ISi your Prlt1olp111l Bialancie only, not tht amount f$qUirod to p1y your             Bankruptcy Customer Service:                        i ·866·243-5851
 loan In full,
                                                                                              Send correspondence only ta:
                                                                                              Chase Records Center
                                                                                              Attn: Correspondence Mail
                                                                                              Mall Code LA4·5555
 Elankruptoy Status                                            Active Bankruptcy              700 Kansas Lane
                                                                                              Monroe, LA 71203
 Float-Petition Due Cate                                               04/01/2015
                                                           (Data next payment due)            Send overnight payments only to:
 Post,Petltlon Payment Amount                                              $786,75            Chase
 Sreakdown Po:;it,Pellllon Payment (PIT!)                                see below            3415 Vision Drive
                                                                                              Mail Code OH4·7126
 Outstanding Post•Pellllon Late Charges                                       $0.00           Columbus, OH 43219
 iouil Amount Due                                                      $27,648.86

 important Messages
 To the extent your otlglnal obllgal!on was discharged or Is eub)eot to an automatlc stay ot bankruptcy under Title 11 of the United Stales Code, this
 statement Is for oompllanoe and/or Informational purposee only end does not constitute an attempt to collect a debt or to impose personal liabillty for such
 obllgalion, If your plan requires you to make post•petltlon mortgage payments directly to the Trustee, any such payments should be remitted to the Trustee
 directly In a.ooordanoe with the orders of the Bankruptcy Court,

 If you do not wish to receive this monthly Information Statement In 1he future, or If you have any questions regarding this mortgage/deed of trust account,
 please call 1-866·243-5851.

 Post~Petmon Payment Breakdown
  The Posl•Petltlon Breakdown below may Include any of the following Items, For a detailed description of what items are included, please call Bankruptcy
  Customer Service at the phone number !lated above,
       Principal and Interest: first prlnolpal and Interest amount, second principal and interest amount
       Escrow: county taxes, city taxes, hazard Insurance, mortgage Insurance, government assessed levies, escrow surplus or shortage
       Mlsoallanaous: mlsoellaneoua non•esorow Items, ae1Vfoe charges, accident and health insurance premiums, life insurance premium, replacement
       reserve or buy-down/subsidy, and HUO.~latad charges

                                                           Prlnolped & lnto1"1Jst                 Escrow                 Miscellaneous      Total Post-Petition Payment

          04/01/2016                  6.12600%                    $671,89                        $114.86                      $0.00                     $786.75
          05/01/2015                  6.12600%                    $671,89                        $114,86                      $0.00                     $786.75
          00/01/2016                  6, i 2600%                  $671.89                         $114.86                       $0.00                   $786,75


                              ,.        Please detaoh and return the bottotn portfon of 1his statement with your payment using the enclosed envelope.



                                                    000                                 333000 D0092417 00095776 00092417 00005

                                                                                                                                  $
         •      Check box If address change Is
                docuroonted on 1he back.
                                                                               Please tell us how you
                                                                               w~m u;i to apply your
                                                                               funds, Meke your check or
                                                                               money order payable lo
                                                                               Ch&se and write your loan
                                                                                                             Monthly Payment
                                                                                                                      ($924.17)

                                                                                                                 Late Charges
                                                                                                                                  $
          BRADLEY B SANDONA                                                    number on It. Ple&se do
          Loan Number                               S006S4180i
                                                                               not tend post-dated
                                                                               checks or oash.
                                                                                                                     Fees Due     $
          Total Amount                                 $924.17
                                                                                                           Addlllonal Principal   $
          11,111111! 111,11.111111111lpl11111111 I•' Il1 III l1I lhl, .111111111
          CHASE
                                                                                                            Addltlonal Escrow     $
          PO BOX 9001871
          LOUISVILLE KY 40290·1871                                                                    Total Amount Enclosed       $


                                                                                                   000
Case 15-11772                            Doc 42-1                        Filed 10/15/18 Entered 10/15/18 17:35:14 Desc Exhibit
                                                                               A Page 14 of 34              08914 Page 1 of 6


                                                                                                             Customer Service Center                                 1-800-848-9136
                                                                                                             Monday - Friday                                    tla.m. • 12 a.m.(ET)
                                                                                                             Saturday                                            a a.m. - 8 p.m. (ET)
                                                                                                             Hearing Impaired (TDD)                                  1-800-582-0542




                                                                                                             chase.com


     111 •11 11hl11l11lll 1 1l 1 l1 l11ll1111111 11 1ll 1l11111 l 11 111111l 1 l1 11 I
     08914 EOA Z 00318 0 - 8RE ESH
                                                                                                   Escrow: Taxes and Insurance Statement
     BRADLEY B SANDONA
     910 FRANCES PKWY                                                                              Loan Number
     PARK RIDGE, IL 6006tH124                                                                      Statement Date                                                     01/02/2018
                                                                                                   Review Period                                               06/2017 to 02/2018
                                                                                                   Escrow Shortage                                                      $2,514.00




  Why am I getting this statement?                                                                 Monthly Home Loan Payment
  You are getting this statement because you have an eso,ow account. That                                                      Current Payment                       New Payment
  Is a special account that we provide for you to pay your property taxes                                                                                  Effecthte 03/01/2018
  and/or insu ranoe. It is also known as an Annual Escrow Account
                                                                                                   Principal & Interest                   S671.89                          $671.89
  Disclosure Statement. With an escrow account, you pay a portion of your
  taxes and/or insurance monthly instead ot once or twice a year. Monthly,                         Escrow Account
                                                                                                                                             $0.02                         $242.11
  part of your monthly mortgage payment goes into your escrow account                              Deposit
  When your taxes and/or insurance premiums are due, we pay those bills                            Plus: Account
                                                                                                                                             $0.00                          $69.83
  for you with the money in your escrow account.                                                   Balancer/Shortage
                                                                                                   Total Payment                          $671.91                          $983,83
  Once a year, we are required by law to review your escrow account This                           Amount
  statement includes the results of our review. It includes a history of the
  activity on your account this year and the activity expected for next year

  For more information about escrow, visit chase.com/ManageMyMortgage.



  Chase automatic mortgage payment customers: If your mortgage payment amount changes after an escrow analysis, we'll adjust your payment for you.
  Other online bill payment service or military allotment customers: If your mortgage payment changes after an escrow ana1ysis, you will need to
  contact your financial services provider to adjust your payment.



  Summar
  Your escrow account is short $2,514.00.
                                                                                                                                                                                             <st'
  There are many possible reasons for your shortage. Some common reasons include: increases in property taxes and/or insurance premiums, tax                                                 m
                                                                                                                                                                                             co
  reassessments, insurance carrier changes, due date changes, fewer than expected escrow deposits. For more information, call us at the number listed                                        0
  above.
                                                                                                                                                                                             C')

                                                                                                                                                                                             0
  Your escrow account will fall $2,514.00 short of the minimum required balance of $484.22 in the next 12 months.
                                                                                                                                                                                              (I)
                                                                                                                                                                                              CT>
  You have three options to pay the shortage;                                                                                                                                                 m
                                                                                                                                                                                             0...
  Option 1:                  Pay All of the shortage now.                                                                                                                                    C0
                                                                                                                                                                                             0
                             Use the Escrow Shortage Payment Coupon below. If you pay all of your shortage by 03/01118, your monthly mortgage payment will
                                                                                                                                                                                             0
                             be $914.00 starting 03/01ii8.                                                                                                                                   co
  Option 2:                  Pay part of the shortage now.                                                                                                                                   ~
                                                                                                                                                                                             CJ:)
                             Use the coupon below, The part you don't pay now will be divided evenly and added to your mortgage payment each month. You will
                             see the adjusted amount due in your next statement                                                                                                              0
                                                                                                                                                                                             0
                                                                                                                                                                                             0
  Option 3:                  Pay nothing now.                                                                                                                                                0
                                                                                                                                                                                             0
                             The $2,514.00 will be divided among the next 36 months.. We will add $69.83 to your monthly mortgage payments. Yom new                                          0
                             monthly payment will be $983,83 starting 03/01 /18

                                        T    Please detach and return the bottom portion of this statement wim your payment using the enalosed envelope,   T
                                                                                                                                                                                        ~.

                                                                                            Escrow Payment Options
                                                                                            I understand that my taxes and/or insurance has inoreased and that my escrow
                                                                                            account is short $2,514,00, I have enclosed a oheok tor:
     BRADLEY B SANDONA
                                                                                            D    Option 1: $2,514,00, the total shortage amount I understand that if this
     Loan Number                                                                                 is received by 03/01/18 my monthly mortgage payment will be $914.00
     Statement Date                                                    01/02/2018                starting 03/01/18.
     Escrow Shortage                                                    $2,514.00
                                                                                            D    Option 2: S - - - ~ ~ - ~ ' part of the shortage. I understand
                                                                                                 that the rest of the shortage will be divided evenly and added to my
     Important: Please return this coupon                  with your check.
                                                                                                 mortgage payment each month,
      1l1lllii1111i•l1l1l111l11,1,1111111l1lllll•l•'l11llil,11ll1lllll•                     [] Option 3: You do not need to do anything if you want to have all of your
                                                                                                 shortage divided evenly among the next 36 months.
      CHASE
      PO BOX 9001871                                                                        Make your check payable to Chase and please include your loan number on
                                                                                            youroheck.
      LOUISVILLE KY 40290·1871



                                               000                                       313002 00251400 00000000 00000000 00007
Case 15-11772                      Doc 42-1                   Filed 10/15/18 Entered 10/15/18 17:35:14 Desc Exhibit
                                                                    A Page 15 of 34                   Page 2 of 6



   Balancing Yom Escrow Account
   There needs to be enough money in your escrow account to pay your property taxes and/or insurance, To do that, federal law allows us to require that
   you keep a minimum balance in your account This cash reserve helps to cover any increase in taxes and/or insurance, Subject to state law limits, your
   minimum balance normally equals 1he amount of your escrow payments for about two months,

   The payments made to and from your escrow account last year help predict your account activity for next year. This year's activity also helps predict
   what your lowest account balanoe is likely to be. 1

   To balance your escrow account, we compare what your lowest account balance will likely be next year with your minimum required balance. The
   difference between those two numbers tells us if you need to pay a shortage or if we need to give you a surplus refund.




   $484,22                   Your minimum required balance

   $-2,029.78                                                                 1
                             Your estimated lowest account balance for 2018

   $2,514.00                 Your escrow 1100ount shortage
   1Bee the ·Estimatect Escrow Account Activity' or1art in this statement



   Escrow Account History
   The chart below compares this year's aotivity on your escrow account with our estimates. The estimated amounts oame from your last escrow account
   review.
   •      Your most recent mortgage payment due was $671 .91, Your mortgage payment includes principal and Interest $571.89 and escrow money $0.02.

   II     At the time of your last esorow aooount review, your expected lowest balance was 5470..38, The chart below shows that your actual lowest escrow
          balance was S-6,3i 8.29.
   Note: changes in property taxes or insurance premiums create the difference between the estimated and actual amounts In the chart. An "E" in the chart
   below means expected activity tt1at hasn't occurred yet

   'lndioates a differenae between the estimated and actual amounts.



   This Year: June 2017 to February 2018
                                                                                  Estimated         Actual                   Estimated             Actual
        Date         Activity                                                      Amount                            Escrow Balance        Escrow Balance
                                                                                                   Amount

                    Starting Balance                                                                                         $2,047.86           $··3,339.29

       06/2017       Deposit                                                        $235,19           $0,00
                     Withdrawal -J;LOMEOWNER IN                                   $1-414.00           80,00                    $869,05           S-3339.29
       07/2017       Deposit                                                        8235,19           $0,00
                     Withdrcl,\Y.iJJ • QOUNTY TAY.                                  ~33,86            $0.00                    $470.38           fil-3339,2~
       08/2017       Deposit                                                        $235.19           $0.00                    $705,57           $-3,339.29

       09/2017       Deposit                                                        $235.19           $0,00   '
                     Withdrawal~ HOMEOWNER IN                                                    $1 482.00                     $940.76           $-4.821 ..29
       10i2017       Deposit                                                        $235,19           $0.00                  $1. 175.95          $-4,821-29

       11/2017       Deposit                                                        $235.19           $0.00                  $1,41114            $--4,821,29

       12/2017       Deposit                                                        $235.19         $0,00
                     Withdrawal - HOMEOWNER IN                                                   $1A97.00                    $1,646.33           $:-6,3182~
       01/2018       Deposit                                                        $235.19       $5,004.64 E                $1,881,52            $--1,313-65

       0212018       Deposit                                                        $235.19        $252.28 E
                                                                                    $774.43        $774.43 E
       03/2018
                     Withdrawal;:CQUNT)'TAX
                     Deposit                                                        $235.19           SO.DO
                                                                                                              .              81.342.28
                                                                                                                             S1,57T47
                                                                                                                                                  $-1 835.80
                                                                                                                                                       $0.00

                                                                            (Continued)
Case 15-11772                    Doc 42-1               Filed 10/15/18 Entered 10/15/18 17:35:14 Desc Exhibit
                                                              A Page 16 of 34              08914 Page 3 of 6


                                                                                     Escrow: Taxes and Insurance Statement
                                                                                     Loan Number
                                                                                     Statement Date                                             01/02/2018
                                                                                     Review Period                                       06/2017 to 02/2018
                                                                                     Escrow Shortage                                              $2.514.00




      08914 EGA Z 00316 0 • BAE ESH
      BRADLEY B SANDONA
      910 FRANCES PKWY
      PARK RIDGE, IL 60068-5124




  This Year: June 2017 to February 2018 (continued)
                                                                            Estimated                 Actual              Estimated               Actual
    Date         Activity                                                     Amount                 Amount          Escrow Balance       Escrow Balance



   05/2018       Deposit                                                       $235.19                 S0.00   ~           $2,047.85                 $0.00




                 Total Withdrawals                                            $2,822.29             S3,753A3


                 Account Balance as of 02/2018                                                                                                  $-1,835.80




  Expected Escrow Account Activity
  The chart below estimates your escrow account balance for the next 12 months with your new monthly escrow account deposit of $242. 11 and any
  anticipated withdrawals. The chart shows that you will reach your estimated lowest account balance of $·2,029.78 in October 2018 (highlighted below).
  That is $2,514.00 short of your minimum rnquired balance of $484.22.


  Next Year: March 2018 to February 2019
                                                                               Estimated                Actual          Estimated                   Actual
    Date        Activity

              Starting
                                                                                                                                                                         'Sf'
    03/2018 Deposit                                                               8242.11                               S·1,593.69
                                                                                                                                                                         m
                                                                                                                                                                         CD
    04/2018 Deposit                                                               $242.11                               S-1,351.58                                       0

    05/2018 Deposit                                                               $242.11                               S·1.109A7                                        Cr)


    06/2018 Deposit                                                               $242.11                                 $-867.36
                                                                                                                                                                         0
                                                                                                                                                                         N
                                                                                                                                                                          a,
    07/2018 Deposit                                                               $242.11                                                                                 Ol
                                                                                                                                                                          t1l
            Withdrawal - COUNTY TAX                                               $633.86                               $-1,259.11                                       0..
                                                                                                                                                                         Cr)
    08/2018 Deposit                                                               $242.11                               $-·1.017,00                                      0
                                                                                                                                                                         0
                                                                                                                          $-774.89
    09/2018 Deposit                                                               $.242.11
                                                                                                                                                                         ~
                                                                                                                                                                         'Sf'
    10/2018 Deposit                                                               $242.11                                                                                N
                                                                                                                                                                         o:)
              Withdrawal • HOME:OWNER       IN                                  $1,497.00                               S-2,029.78

    11/2018 Deposit                                                               $242.11                               $-1,787.67                                       00
                                                                                                                                                                         0
                                                                                                                                                                         0
    12/2018 Deposit                                                               $242.11                               $-1,545.56                                       0
                                                                                                                                                                         0
    01/2019 Deposit                                                               8242.11                               $-1.303,45
                                                                                                                                                              "'J'~V..
    02/2019 Deposit                                                               $242.11
            Withdrawal· COUNTY TAX                                                $774.43                               $-1,835.77



              Total Estimated Withdrawals                                       $2,905.29
              Estimated Account Balance as of February 2019                                                             $-1.835.77




  Expected Escrow Account Payments
  This section reflects the escrow aotivity that is expected to occur in the next 12 months, The ''Total Tax and Insurance Monthly Payment Amount·• at the
  bottom of this chart is your new monthly escrow deposit, as listed on page i of this statement.

    Tax                                                                           Insurance
                                                        Anticipated Date(s)                                                            Anliclpated Date(s)
    Item                        Annual Expense                                    Item                         Annual Expem~e
                                                        of Pavment                                                                     of Pavment
    COUNTY TAX                        $635.86           July 18                   HOMEOWNER IN                      $1,497.00          October i8
    COUNTYTAX                         $77443            Februarv 19
    Total Tax and Insurance Monthly Payment Amount= $242,11
Case 15-11772                              Doc 42-1                      Filed 10/15/18 Entered 10/15/18 17:35:14 Desc Exhibit
                                                                               A Page 17 of 34                08914 Page 1 of 6


                                                                                                             Customer Service Center                                  1-800-848-9136
                                                                                                             Monday· Friday                                       8 a.rn.• 12 a.m.{ET)
                                                                                                             Saturday                                              a a.m. • 8 p.m.rrn
                                                                                                             Hearing lmpairect (TDD)                                  t-800-562-0542




                                                                                                             chase.corn


   1II I Ii I1hl 11 l11' 11 I 11 •I 1111 'I 11111111,, 11 •I!( I1111111111, 1, I111 I
   08914 EOA Z 00318 0 • BRE ESH
   BRADLEY B SANDONA
                                                                                                  Escrow: Taxes and Insurance Statement
   910 FRANCES PKWY                                                                               Loan Number
   PARK RIDGE, ll 60068-5124                                                                      Statement Date                                                        01/02/2018
                                                                                                  Review Period                                                  06/2017 to 02/2018
                                                                                                  Escrow Shortage                                                           $2,514.00




Why am I getting this statement?                                                                  Monthly Home Loan Payment
You are getting this statement because you have an escrow account. That                                                        Current Payment                       New Payment
is a special account that we provide for you to pay your property taxes                                                                                     Effective 03/01/2018
and/or insurance. It is also known as an Annual Escrow Account
                                                                                                  Principal & Interest                     $671.89                           $671 89
Disclosure Statement. With an escrow account, you pay a portion of your
taxes and/or insurance monthly instead of once or twice a year, Monthly,                          Escrow Account
                                                                                                                                              $0.02                          $242.11
part of your monthly mortgage payment goes into your escrow account.                              Deposit
When your taxes and/or insurance premiums are due, we pay those bills                             Plus: Account
                                                                                                                                              $0.00                            $69.83
for you with tt,e money in your escrow account.                                                   Balancer/Shortag(;I
                                                                                                 Total Payment                             $671.91                           $983.83
Once a year, we are required by law to review your escrow account This                            Amount
statement includes the results of our review. It includes a history of the
activity on your account this year and the activity expected for next year,

For more informatlon about escrow, visit chase.com/ManageMyMortgage.



Chase automatic mortgage payment customers: If your mortgage payment amount changes after an escrow analysis, we'll adjust your payment for you.
Other online bill payment service or military allotment customers: If your mortgage payment changes after an escrow analysis, you will need to
contact your financial services provider to adjust your payment.



Summa
Your escrow account is short $2,514.00.
                                                                                                                                                                                               'SJ"
There are many possible reasons for your shortage, Some common reasons include: Increases in property taxes and/or insurance premiums, tax                                                     ;;
reassessments, insurance carrier changes, due date changes, fewer than expected escrow deposits. For more Information, call us at the number listed                                            co
                                                                                                                                                                                               0
above.
                                                                                                                                                                                               C".l
                                                                                                                                                                                               0
Your escrow account will fall 82,514.00 short of the minimum required balance of S484.22 in the next 12 months.
                                                                                                                                                                                               m
                                                                                                                                                                                               0)
You have three options to pay the shortage:                                                                                                                                                     (t!
                                                                                                                                                                                               ll.
Option 1:                 Pay All of the shortage now.                                                                                                                                         ('l'j
                                                                                                                                                                                               0
                          Use the Escrow Shortage Payment Coupon below. If you pay all of your shortage by 03/01/18, your monthly mortgage payment will
                                                                                                                                                                                               0
                                                                                                                                                                                               co
                          be $914.00 starting 03/01/18.
                                                                                                                                                                                               "<I'
Option 2:                 Pay part of the shortage now.                                                                                                                                        N
                                                                                                                                                                                               ro
                          Use the coupon below, The part you don't pay now will be divided evenly and added to your mortgage payment each month. You will
                          see the adjusted amount due in your next statement                                                                                                                   5
                                                                                                                                                                                               0
                                                                                                                                                                                               a
Option 3:                 Pa.y nothing now,                                                                                                                                                    0
                                                                                                                                                                                               0
                          The $2,514.00 will be divided among the next 36 months_ We will add $69.83 to your monthly mortgage payments, Your new                                               0
                          monthly payment will be $983,83 starting 03/01 /18.

                                      V'   Please detach and return the bottom portion of this statemerit with your payment using tile enclosed envelope.   V'
                                                                                                                                                                                         fil
                                                                                         Escrow Payment Options
                                                                                         I understand that my taxes and/or insurance has increased and that my escrow
                                                                                         account ls short S2,514.00, I have enclosed a check for:
   BRADLEY B SANDONA
                                                                                         D     Option 1: $2,514,00, the total shortage amount I understand that if this
   Loan Number                                                                                 is received by 03/01/18 my monthly mortgage payment will be $914.00
   Statement Date                                                    01/02/2018                starting OS/01/1$.
   Escrow Shortage                                                    $2,514.00
                                                                                         0     Option 2: $ -----.....,...-.....,' part of the shortage. I understand
                                                                                               that the rest of the shortage will be divided evenly and added to my
   Important: Please return this ooupon with your check.
                                                                                               mortgage payment each month,
   11,111 p1 ll II• I11111• 1111111IIii1111111111,,. II 11 IIi I, 11 III IIII Ii         [ ] Option 3: You do not need to do anything if you want to have all of your
                                                                                             shortage divided evenly among the next 36 months.
   CHASE
   PO BOX 9001871                                                                        Make your check payable to Chase and please include your loan number on
                                                                                         your check,
   LOUISVILLE KY 40290-1871
Case 15-11772                       Doc 42-1            Filed 10/15/18 Entered 10/15/18 17:35:14                                                  Desc Exhibit
                                                              A Page 18 of 34                08914                                          Page 3 of 8


                                                                                    Escrow: Taxes and insurance Statement
                                                                                    Loan Number
                                                                                    Statement Date                                            01/02/2018
                                                                                    Review Period                                      06/2017 to 02/2018
                                                                                    Escrow Shortage                                             $2,514,00




    08914 EGA Z 003Hl O • BRE ESH
    BRADLEY B SANDONA
    910 FRANCES PKWY
    PARK R!DGE, IL 60068-5124




This Year: June 2017 to February 2018 (continued)
                                                                            Estimated               Actual               Estimated              Actual
  Date          Activity
                                                                             Amount                Amount           Escrow Balance      Escrow Balance



 05/2018        Deposit                                                       S235.19                S0.00 ..             $2,047,85                   $0,00




                Total Withdrawals                                           $2,822.29             $3,75343



                Account Balance as of 02/2018                                                                                                    $--1,835.80




Expected Escrow Account Activity
The chart below estimates your escrow account balance for the next 12 months with your new monthly escrow account deposit of $242 . 11 and any
anticipated withdrawals. The chart shows that you will reach ~1our estimated lowest account balance of S-2,029.78 in October 2018 (highlighted below).
That is 82,514,00 short of your minimum required balance of $484.22


Next Year: March 2018 to February 2019
                                                                              Estimated               Actual          Estimated                 Actual
  Date        Activity
                                                                                Amount               Amount      Escrow Balance         Escrow Bara.nee
            Starting Balance                                                                                                                     $-1,835.80

  03/201 S Deposit                                                               $242,11                               $-1,593.69                                  "'1-
                                                                                                                                                                   0)
                                                                                                                                                                   CX)
  04/2018 Deposit                                                                $242.11                               S-1,351,58                                  0

  05/2018 Deposit                                                                $242.11                               S-1,109,47                                  Cf)


  06/2018 Deposit                                                                S242,11                                $-867,36                                   0
                                                                                                                                                                   N
                                                                                                                                                                    {1)
  07/2018 Deposit                                                                $242.11                                                                            Cl)
                                                                                                                                                                    (\1
            Withdrawal· COUNTY       TAX                                         $633.86                               $-1,259-11                                  n..
                                                                                                                                                                   Cl')
  08/2018 Deposit                                                                $242.11                               $·1,017,00                                  0

  09/2018 Deposit
                                                                                                                                                                   0
                                                                                                                                                                   ro
                                                                                 $242.11                                $-774,89

  10/2018 Deposit                                                               $.242.11                                                                           ""'co
                                                                                                                                                                   N"
            Withdrawal -HOMEOWNER IN                                           $1,497.00                               $-2,029.78

  11/2018 Deposit                                                                $242.11                               $-1,787.67                                  0
                                                                                                                                                                   0
                                                                                                                                                                   0
                                                                                                                                                                   0
  12/2018 Deposit                                                                $242.11                               S-1,545,56                                  0
                                                                                                                                                                   0
  01/2019 Deposit                                                                $242.11                               $-1,303,45

  02/2019 Deposit
          Withdrawal- COUNTY TAX
                                                                                 S242.11
                                                                                S77H3                                  $-1,835,77
                                                                                                                                                               g
            Total Estimated Deposits                                           $2,905.32

            Total Estimated Withdrawals                                        $2,905.29
            Estimated Account Balance as of February 2019                                                              $-1,835.77




Expected Escrow Account Payments
This sec;tion reflects the escrow aotivity that is expeoted to ocour in the next 12 months, The "Total Tax and Insurance Monthly Payment Amount" at the
bottom of this chart is your new monthly esorow deposit, as listed on page 1 of this statement.

  Tax                                                                           Insurance

  Item                         Annual Expense         Anticipated Oate{s)       Item                         Annual Expense
                                                                                                                                    Anticipated Date(s)
                                                      of Pavme-nt                                                                   of?avment
  COUNTY TAX                         $633.86          Julv 18                   HOMEOWNER IN                      $1,497.00         October 18
  COUNTY TAX                         $774.43          Febwarv 19
Case 15-11772                         Doc 42-1                 Filed 10/15/18 Entered 10/15/18 17:35:14                                       Desc Exhibit
                                                                     A Page 19 of 34                                                        Page2 of 6



 Balancing Your Escrow Account
 There needs to be enough money in your escrow acommt to pay your property taxes and/or insurance To do that, federal law allows us to require that
 you keep a minimum balance in your account This cash reserve helps to cover any increase in taxes and/or insurance. Subject to state law limits, your
 minimum balance normally equals the amount of your escrow payments for about two months.

 The payments made to and from your escrow account iast year he/p predict your account activity for next year. This year's activity also helps predict
 wl1at your lowest account balance is likely to be. 1

 To balance your escrow account, we compare what your lowest account balance will likely be next year with your minimum required balance. T'he
 difference between those two numbers tells us lf you need to pay a shortage or if we need to give you a surplus refund.




 $484,22                      Your minimum required balance

 $-2,029.78                   Your estimated lowest acoow1t balance for 20181

 $2,514.00
 1See   the "Estimated Escrow AccountActivrty' ehart in this statement.


 Escrow Account History
 The chart below compares this year's activity on your escrow account with our estimates, The estimated amounts came from your last escrow account
 review.

 II     Your most recent mortgage payment due was $671.91, Your mortgage payment includes principal and interest $671 .89 and escrow money $0.02.

 II     At the time of your last escrow account review, your expected lowest balance was $470. 38, The chart below shows that your aotual lowest escrow
        balanoe was $·6,318.29.
 Note; changes in property taxes or insurance premiums create the difference between the estimated and aolual amounts in the ohart. An "E'' in the ol1art
 below means expected activity that hasn't occurred yet.

 'll1dia.:.-1tes a difference between the estimated and actual ammmts.



 This Year: June 2017 to February 2018
                                                                                Estimated         Actual                Estimated                Actual
      Date          Activity                                                     Amount          Amount            Escrow Balance        Escrow Balance
                    Starting Balance                                                                                       $2,047.86           $»3,339.29
                                                                                                             ~
  06/2017           Deposit                                                       $235.19          $0.00
                   Witlldrawal - HOMEOWNER IN                                   Si.4'14.00         $0.00     -              $869.05            $-S.339.. 29
  07/2017           Deposit                                                       $235.19          $0.00     -
  08/2017
                   Wlthdra~al - COUNTY TAX
                    Deposit
                                                                                  $633.86
                                                                                  $235.19
                                                                                                   lliQ.00
                                                                                                   $0.00     .              $470.38
                                                                                                                            $705 . 57
                                                                                                                                               $-3339.29
                                                                                                                                               $·3,339.29

  09/2017           Deposit                                                       $235,19          So.oo
                    Withdrawal· HOMEOWNER IN                                                   $1.482.00                    $940.76            S-4821..29
  10/2017           Deposit                                                       $23S,19          $0.00     ~
                                                                                                                           S1,175.95           $-4,821.29

  11/2017           Deposit                                                       $235.19          $-100                   $1,411.14           $-4,821.29

  12/2017           Deposit
                    W.Hb.(!rawal •   HOMf;QWN.f;;.ELLN
                                                                                  $235. 19         SO.DO
                                                                                               $J..497.00
                                                                                                             .             ~L646.33            $·6.31§J;§,l
  01/2018           Deposit                                                       $235 ..19    $5,004,64 E                 $1,881.52           $·1,313.65

  02/2018           Deposit                                                       $235,19        $252.28 E
                    Withdrawal- COUNTY TAX                                        S774.43        $77443 E                  $1.342.28           $-L835.80
  03/2018           Deposit                                                       $235.19          $0.00                   $1,57747                $0.00

                                                                          (Continued)
Case 15-11772                     Doc 42-1                       Filed 10/15/18 Entered 10/15/18 17:35:14 Desc Exhibit
                                                                                                       14313 Page 1 of 3
                                                                       A Page 20 of 34
                                                                                                                                  chase.com




                                                                                                                                  Customer Service                     1·800-846•9360
                                                                                                                                  Includes 24/7 Automated Response
                                                                                                                                  Monday • Thursday              8 a.m. • midnight {ET)
                                                                                                                                  Friday                          a a.m. • 10 p.m. (ET)
                                                                                                                                  Saturday                         a a.m. • 5 p.rn. (ET)
                                                                                                                                   H~tlng Impaired service (TTY)              1-800-582-0542

     14S1S MSD T 00318 0- YRE BRE Ti
     BRADLEY B SANDONA                                                                                               Mortgage loan Statement
     910 FRANCES PKWY                                                                                                Loan Number
     PARK RIDGE IL 60068-5124
                                                                                                                     Statement Date                                               01/03/2018
                                                                                                                     Property Address                                      1275 E Baldwin Ln
                                                                                                                                                                                          401
                                                                                                                                                                           Palatine, IL 60074
                                                                                                                     Total Amount Due                                    $29,444.94
                                                                                                                     Payment Due Date                                    02/01/2016
                                                                                                                     A late charge of $33.59 may apply if received after
                                                                                                                     02)16/2018.

     Loan Overview (as of 01/03/2018)                                                                                 Explanation of Amount Due
     Original Principal Balance                                                                $123,397.00            Principal                                                      S199.81
     Unpaid Principal Balance                                                                  $117,019.10            Interest                                                       $472.08
     Interest Rate                                                                               5.12500%             Escrow Payment (Taxes and/or lnsurance)                        $252.28
     Escrow Balance                                                                             ($6,301.14)          Monthly Payment                                                 $924,17
     Your Unpaid Prlnolpal Balance la not a payoff quote. learn more about \he payoff prooess by oa!llng the
     phone number at the top of this statement.
                                                                                                                      Prior Fees/Charges                                                $0,00
     Past Payments Breakdown
                                                                                                                       Fees/Charges Since Last Statement                                $0.00
                                                Paid Since Last Statement Paid Year-to•Date
                                                                                                                      Original Missed Payment Date                                03/01/2015
     Principal                                                            $171,39                    $171,39
     Interest                                                             $500,60                    $500,50           Past Due Amount                                           $28,520.77
     Escrow Payment (Taxes and/or Insurance)                                $17,16                     $17.16         Total Amount Due                                           $29,444.94
     Total                                                                $889.04                    $689,04



     Transaction Activity Since Your last Statement (includes Fees/Charges)
     Transaction         Descripl!on                                          Total Received               Principal         Interest          Escrow               Fees

                                        ADVANCE                                                                                                               $689.04

     12/27/2017          UNAPPLIED CASH                                                                                                                                               $689.04

     12/27/2017          PAYMENT                                                                               $171.39       $500.S0           $17.15

     12/27/2017          UNAPPLIED CASH                                                                                                                                             ($689.04)




     Important Messages

     If you or any occupant of your home. aJe or recently were on active Military duty or related active service, you may be eligible for benefits and
     protections under the federal Servl0$members Civil Relief Act (SCRA), state law, or Chase policy. These benefits and protections may include
     protection from foreclosure or eviction without a court order, and in some oases, interest rate and foe benefits. Some protections also may be
     available If you are the dependent of an eligible Servicemember. In addition, some state laws may al.low Servloemembers to request a payment
     deferral.

     For more information, please call Chase Military Services at 1·877-469-0110.
     If your mortgage loan servicing transferred to Chase this year, and you would like to see your previous payment history, please call the number at the
     top of lhls statement.
                                                                                                                                                                                                     .
                                                                                                                                                                                                   J •Y,:

                                       Please detach and return the bottom portion of this statement with your payment using the enclosed envelope.



                                                   000                                     313000 00092417 00095776 02944494 00009


     •     Check box if address change is
           documented on the back.
                                                                                 Please te!I us how you
                                                                                 w.ant us to apply your
                                                                                 funds. Make your check or
                                                                                 money order payable to
                                                                                 Chase and write your loan
                                                                                                                  Monthly Payment
                                                                                                                            ($924,17)

                                                                                                                         Late Charges
                                                                                                                               ($0.00)
                                                                                                                                           $
                                                                                                                                           $
     BRADLEY B SANDONA                                                           nurnber on It. Please do
                                                                                 not send post-dated                        Fees.Due
     Loan Number
     Total Amount Due
                                                    3005341801
                                                     $29A44.94
                                                                                 check$ or cash.                               ($0;()()}   $
     Payment Due Date                                 02/01/2018
                                                                                                                Additional Ptinclpal       $
     IJ '111111111h11 ,jl 11111• ll1il1IJI 1111111111l11l1III II I• 11 n 1111 •
     CHASE                                                                                                       Additional Escrow         $
     PO BOX 9001871
     LOUISVILLE KY 40290-1871                                                                             Total Amount Enclosed            $
                                                                                                                                                                ,
                                                                                                                                       A late charge of$:33,59 may apply if received after 02.116/2018.



                                                              1: 50000 SO 2 i;a:                       ODO
Case 15-11772                      Doc 42-1                   Filed 10/15/18 Entered 10/15/18 17:35:14 Desc Exhibit
   Post-Petition Due Date          Interest Rate                    A PageEscrow
                                                                             21 of 34 Miscellaneous Total Post-Petition Payment
                                                           Principal & Interest

           07/01/2015                 5.12500%                    $671,89                       $114.86                       $0,00                           $786.75
           08/01/2015                 5.12500%                    $671.89                       8114.86                       $0.00                           $786.75
           09/01/2015                 5.12500%                    $671.89                       $114.86                       $0.00                           $786.75
           10/01/2015                 5.12500%                    $671.89                       $114.86                       $0.00                           8786.75
           11/01/2015                 5.12500%                    $671.89                       $114.86                       so.oo                           $786.75
           12/01/2015                 5, 12500'-X,                $671.89                       $114.86                       $0.00                           $78675
           D1/01/2016                 5.12500%                    $67L89                        $114.86                       $0.00                           $786.75
           02/01/2016                 5.12500%                    $671.89                       $114.S6                       SO.OD                           $786.75
           03/0112016                 5.12500%                    $671,89                       $114..86                      SO.OD                           $786.75
           04/01/2016                 5,12500%                    $671.89                       $114.86                       $0.00                           $786.75
           05/01/2016                 5.12500%                    $671.89                       $114.86                       $0.00                           $786.75
                                                                                                                                                                                   <>
           06/01/2016                 5.12500%                    $671.89                       $114,86                       $0.00                           $786.75              .,,",,<>
           07/01/2016                 5.12500%                    $671.89                       8114,86                       $0.00                           $786.75              "'"'
                                                                                                                                                                                    N

           08/01/2016                 5,12500%                    £671.89                       8114_86                       $Q_OO                           $786.75              ,.,""
                                                                                                                                                                                   N,

           09/01/2016                 5,12500%                    $671.89                       $114.86                       $0,00                           &786.75              "';;,
           10/01/2016                 5.12500%                    $671.89                       $114.86                       SO.OD                           8786.75
                                                                                                                                                                                   "'"
                                                                                                                                                                                    "'
                                                                                                                                                                                   l."'.•

           11/01/2016                 5.12500%                    $671.89                       8114.86                       SO.OD                           $786.75              ..."'
           12/01/2016                 5.12500%                     $671,89                      $114.86                       $0.00                           $786.75
                                                                                                                                                                                    ~-
           01/01/2017                 5.12500°t'.,                 $671,89                      $114. 86                      $0,00                           $786.75

           02/01/2017                 5.12500%                     $671.89                      $114,86                       S0,00                           $786..75
           03/01/2017                 5,12500%                     $671.89                      $114,86                       $0,00                           $786.75
           04/01/2017                 5,12500'%                   $671.89                       $114.86                       SO.OD                           $786.75
           05/01/2017                 5,12500%                    $67L89                         $114,86                      So.oo                           $786.75
           06/01/2017                 5.12500%                     $671.89                      $252.28                       SO,oo                           $924.17

           07/01/2017                 5.12500%                     $$71.89                       $252,28                      S0,00                           $924.17
           08/01/2017                 5.12500%                     $671.89                       $252.28                      $0.00                           $924.17
           09/01/2017                 5.12500%                     $671.89                       $252.28                      $0.00                           $924,17
           10/01/2017                 5.12500'%                    $671.89                      8252.28                       $0.00                           S924,17
           11i01/2Di7                 5.12500%                     $671,89                       S252.28                      $0,00                           $924.17
           12101/2017                 5.12500%                     $671.89                       S252.28                      $0.00                           $924,17

           Oi/01/2018                 5.12500%                     $671.89                       S252.28                      $0,00                           $924.17




   Has your mailing address or phone mnnber ch1mged?
   lrso, please update your Information onilne at chase.com, where you oan also view yout reoe11t account activity. Altemawely, you may check U1e box 011 the front of U1m
   payment coupon and fill in the com,ct information below.
   woen you give us your mobile phone number, we have your permission to oontact you at tllat number about all your Chase or J..P. Morgan aooounts, Your consent allows
   us to use text messaging, artificial or prerecorded voice messages and automatic dialing technology for informational anci aooountservJce calls, but not for telemarketing or
   sales calls. It may include contact from companies working on our behalf to service your accounts, Message and data rates may apply. You may contact us anytime to
   change 1he$e preferences,




                                                                                                                                       Custrnner Cali Phone


   Custorner Name


   Street Address                                                                                                                      HomaP!1ona


   Stt~et Adctr~6s



                                                                           Stat"'




                                                                                                                                                                  MSD 335170
Case 15-11772                    Doc 42-1                       Filed 10/15/18 Entered 10/15/18 17:35:14623 79 Desc
                                                                                                               Page 1 of 2Exhibit
                                                                      A Page 22 of 34 chase.com


                                                                                                                                  Customer Service                                 1·800-84$·9880
                                                                                                                                  Includes 24/7 Automated Response
                                                                                                                                  Monday• Thursday                           8 a.m. • mklnlght (ET)
                                                                                                                                  Friday                                      a a.m. • 10 p.m. (ET)
                                                                                                                                  saturday                                     e a.rn. • 5 p.m. (ET)
                                                                                                                                  Hearing Impaired Service (TTV)                 1-800-562-0542
     111• 11 1111 111 111111,1 1,111 1111,1 1111 11 ••1 11ll 111 1l 111 l1'111• 1•111
     62379 MSD Z 01818 C • BRE
     BRADLEY 8 SANDONA                                                                                                 Mortgage Loan Statement
     910 FRANCES PKWY                                                                                                  Loan Number
     PARK RIDGE IL 60068·5124
                                                                                                                       Statement Date                                                01/16/2018
                                                                                                                       Property Address                                      1275 E Baldwin Ln
                                                                                                                                                                                            401
                                                                                                                                                                             Palatine, IL 60074
                                                                                                                       Total Amount Due                                               $29,444.94
                                                                                                                       Payment Due Date                                               02/01/2018
                                                                                                                       A late charge of $33.59 may apply if recelved after
                                                                                                                       02/16/2018.

      Loan Overview (as of 01/1$/2018)                                                                                   Explanation of Amount Due
      Original Principal Balance                                                                $123,397.00            Principal                                                         $199.81
      Unpaid Principal Balance                                                                  $117,019.10            Interest                                                          $472.08
      Interest Rate                                                                               5.12500%             Escrow Payment (Taxes and/or Insurance)                           $262.28
      Escrow Balance                                                                             ($6,301.14)           Monthly Payment                                                   $924.17
      Your u~pald Prln,::lpal Balance la not a payoff quote, Learn more about the payoff pr~s by calling the
      phone number at tne top of this .taierner.t.
                                                                                                                       Prior Fees/Charges                                                   $0.00
      Past Payments Breakdown
                                                                                                                         Fees/Charges Since Last Statement                                  $0.00
                                                 Paid Since Last Statement Paid Year-to-Date
                                                                                                                       Original Missed Payment Date                                   03/01/2015
      Principal                                                       $0.00          $171.39
      Interest                                                                 $0,00                  $500,50            Past Due Amount                                              $28,520.77
      Escrow Payment (Taxes and/or Insurance)                                  $0.00                    $17.15           Tomi Amount Due                                              $29,444.94
     Total                                                                     $0.00                  $689.04



      Transaction Activity Since Your Last Statement (lnch.u:ies Fees/Charges)
      Transaction         Description                                           Total Received               Principal       Interest          Escrow                 Fees              Unapplled
      Date                                                                                                                                                                                 Funds
                                                                          No tran..ctlone since your IHt etatement




      Important Messages                                                                                                                                                                                   O's
                                                                                                                                                                                                           r---
                                                                                                                                                                                                           ""'
                                                                                                                                                                                                           (',I

      If you or any occupant of your home are or racenUy were on active Military duty or related active service, you may be eligible for benefits and                                                      '°
      protections under the federal Servioemembera Civil Relief Aot (SORA), state law, or Chase policy. These benefits and protections may include                                                         N
                                                                                                                                                                                                           4-
      protection from foreclosure or eviction without a court order, and In soma oases, interest rate and fee benefits. Some protections also may be                                                        C
      available it you are the dependent of an eligible Servicemember. In addition, some state laws may allow Servlcemembers to request a payment                                                           <I;
      deferral.                                                                                                                                                                                             g
                                                                                                                                                                                                           ;:i.,
                                                                                                                                                                                                           -::
      For more information, please oall Chase Military Services at 1·877·469-0110.
                                                                                                                                                                                                           c
      If your mortgage loan servicing transferred to Chase this year, and you would like to sea your previous payment history, please call the number al the                                               "°
      top of this statement.                                                                                                                                                                               ~
                                                                                                                                                                                                           ~
      If you receive or expect to receive an insurance claim check for damages to your home, you can visit chase.com/lnsuranceClttlm for information                                                       cC
                                                                                                                                                                                                           C
      about our claim process. If you have any questions, please call us at 1·866·742· 1461 Monday through Friday from 8 a.m. to midnight and Saturday                                                     C
                                                                                                                                                                                                           0
      from 8 a.m. to 8 p.m. Eastern Time.                                                                                                                                                                  C




                                        Please de1ach and return the bottom portlon of this statement with your payment using the enclosed envelope,
                                                                                                                                                                                                       ~

                                                    000                                      313000 00092417 00095776 02944494 00009


     •CHASE  Check box if address change ls
             documented on the back.
                                                                                   Please tell us how you
                                                                                   want us to apply your
                                                                                   fund$. Meke your check or
                                                                                   money order payable to
                                                                                   Chll.Se and write your loan
                                                                                                                   Monthly Payment
                                                                                                                             ($924.17)

                                                                                                                         Late Charge$
                                                                                                                               {$0.00)
                                                                                                                                           $
                                                                                                                                           $
      BRADLEY B SANDONA                                                            number on It PlelilSe do
                                                                                   no1 send post-dated                      Fees D.iJ£i
      Loan Number
      Total Amount Due
                                                     3005341801
                                                      $29,444.94
                                                                                   oheok.s or cash.                            ($(t00)     $
      Payment Due Date                                02/01/2018
                                                                                                                 Adciltlonal Prlnelpal     $
      'l•111pll11ltll1!lll'll•"1•'•hllllll1IJl1l11l1llhllill11lllp
      CHASE                                                                                                       Acidlllonal Escrow       $
      PO BOX 9001871
      LOUISVILLE KY 40290·1871                                                                             Total Amount Enclosed           $
                                                                                                                                                                  f
                                                                                                                                         A late charge of $33.59 may apply if received after 02/16/2018.
         Case 15-11772                       Doc 42-1               Filed 10/15/18 Entered 10/15/18 17:35:14                                                     Desc    Exhibit
                                                                                                                                                                   Palatine, IL 60074
                                                                          A Page 23 of 34
                                                                                                                Total Amount Due                                    $29,444.94
                                                                                                                Payment Due Date                                    02/01/2018
                                                                                                                A late charge of $33.59 may apply if received after
                                                                                                                02/16/2018.

loan Overview (as of 01/03/2018)                                                                                 Explanation of Amount Due
Original Principal Balance                                                               $123,397.00            Principal                                                       $199.Si
Unpaid Principal Balance                                                                 $117,019.10            Interest                                                        $472.08
Interest Rate                                                                              5.12500%             Escrow Payment (Taxes and/or Insurance)                         $252.28
Escrow Balance                                                                            ($6,301.14)           Monthly Payment                                                 $924.17
Your Unpaid Prlnclpal Balance is note payoff quote, Learn more about the payoff process by calling the
phone number at the top of this statement.
                                                                                                                Prior Fees/Charges                                                 $0.00

                                                                                                                 Fees.lCharges Since Last Statement                                $0.00
                                           Paid Since Last Statement Paid Year-to-Date
                                                                                                                Original Missed Payment Date                                 03/01/2015
Principal                                                    $171.39           $171.39
Interest                                                     $500.50           $500,50                           Past Due Amount                                             $28,520,TT
Escrow Payment (Taxes and/or Insurance)                               $17, 15                   $17,i5          Total Amount Due
Total                                                                $689.04                   $689.04



Transaction ActMty Since Your last Statement (Includes Fees/Charges)
Transaction         Description                                          Total Received              Principal          Interest          Escrow              Fees             Unapplied
Date                                                                                                                                                                              Funds
12/27/2017          PAYMENT ADVANCE                                                                                                                       $689,04

12/27/20i7          UNAPPLlED CASH                                                                                                                                               $689,04

12/27/2017          PAYMENT                                                                              $'171.39       $500.SO           $17.15
                                                                                                                                                                                                       l"'1
12/27/2017          UNAPPLIED CASH                                                                                                                                              ($689.04)              ~
                                                                                                                                                                                                       t()
                                                                                                                                                                                                       >tj--
                                                                                                                                                                                                       .-<

                                                                                                                                                                                                       t()

                                                                                                                                                                                                       4c
                                                                                                                                                                                                       .-<
Important Messages                                                                                                                                                                                      gl)
                                                                                                                                                                                                       p..,
If you or any occupant of your home are or recently were on active Military duty or related active service, you may be eligible for benefits and                                                       t<')
                                                                                                                                                                                                       0
protections under the federal Servioemembers Civil Relief Act (SCRA), state law, or Chase policy. These benefits and protections may include                                                           ..-l
                                                                                                                                                                                                       0
protection from foreclosure or eviction without a court order, and in some cases, interest rate and fee benefits. Some protections also may be                                                         00
                                                                                                                                                                                                       .-,j

available if you are the dependent of an eligible Servicemember, In addition, some state laws may aUow Servicemembers to request a payment                                                             -tjo'
                                                                                                                                                                                                       N
deferral.                                                                                                                                                                                              eo
                                                                                                                                                                                                       .....
                                                                                                                                                                                                       ..-l
                                                                                                                                                                                                       0
For more information, please call Chase MIiitary Services at 1-877-469-0i 1O.                                                                                                                          0
                                                                                                                                                                                                       0
                                                                                                                                                                                                       0
If your mortgage loan servicing transferred to Chase this year, and you would like to see your previous payment history, please call the number at the                                                 0
                                                                                                                                                                                                       0
top of this statement
                                                                                                                                                                                               .....
                                                                                                                                                                                                .:
                                  Please detach and return the bottom portion of this statement with your payment using the enclosed envelope.



                                              ••     0                                313000 00092417 00095776 02944494 00009

                                                                                                                                      $
•       Check box if address change is
        documented on the back.
                                                                            Please te!I us how you
                                                                            want us to apply yout
                                                                            funds. Make your cheok or
                                                                            money order payable to
                                                                            Chase arid write your loan
                                                                                                             Monthly Payment
                                                                                                                        ($924,17)

                                                                                                                    Late Charges
                                                                                                                          ($0.00)     $
BRADLEY B SANDONA                                                           number on !t. Please do
Loan Number                                    300534,801
                                                                            not send post-dated
                                                                            checks or cash,
                                                                                                                       FeesDue
                                                                                                                         ($0.00)
                                                                                                                                      $
Total Amount Due                                   $29,444.94
Payment Due Date                                   02/01/2018
                                                                                                           AddlUonal Principal        $
111mpll11h n i 1111'11• I lpl I h111111,111.1, al I llhll•II 111111.
CHASE
                                                                                                            Additional Escrow         $
PO BOX 9001871
LOUISVILLE KY 40290-1871                                                                            Total Amount Enclosed             $
                                                                                                                                                             1
                                                                                                                                    A late charge of$33.59 may apply if received after 02/16/2018.




                                                         •: so o o o so 2 b •: o o o
                 Case 15-11772                       Doc 42-1           Filed 10/15/18 Entered 10/15/18 17:35:14                               Desc Exhibit
                                                                              A Page 24 of 34
lltlP,,Of'!a,~!,~~!~,e! .. , . . .·. . . .       . . . ... .       ··                  Other Resources
You*vomIMOd one or rnore p,;ymtnta •nd your mortgage loan la in                                                            of
                                                                                       You can call the lJ,S, Department Housing.and Urban Development at
de1ault. This summary highllghts the status of your aooount, your missed               1-800-569•4287, the U,S. Department of the Treasury sponsored HOPE
payments and how to get help.                                                          Hotline number at 1·888·995-HOPE ( i-888-995·4673) to get free
                                                                                       assistance, or visit HopeNow,com, You can also find a nonprofit
We encourage you to call ue at 1·800·848~9380 eo we oen help you apply for             HUD-approved counselor who can provide the information and
<mtlons that may allow y~u Ri stay In your homo, &uoh ni\ a ri:ip£iyment plan,         assistance you may need to avoid foreclosure by using the search tool
forbearanco plan or loan modification, or oth0rwlso avoid fomclost..ff!;t through      at hud,gov/offices/hsg/sfh/hco/fo/_ These Hud-approved housing
a short sale or deed•!n•lleu oi foreoiosute. You mu, find moro 1nformaUon on           counseling agencies found on HUD.gov can also help you with your
our loss mitigation options and appllcatlon prooeee at ohase.oom.                      household budgeting at no charge.

                                                                                       Additional Information
Am<>ynt pue .                                                                          This communication is an attempt to collect a debt and any
                                                                                       Information obtained will be used for that purpose.
 As of 01/0$/20181 $29.444,94 la reql.llred to bring your loan current,
 Thie amount was calculated on the diate refereno0d abov~. which means lt              However, to the extent your original obligation was discharged or ls
 may ohahge If addltlonal fe~a are billed ttflor thlfl data. Ca.II us ~t               subject to an automatic stay of bankruptcy under Title 1'l of the United
 1·800·8A8~8S80 to ormnrm the full payment amo1.mt you ow.ti \()bring your             States Code, this notice is for compliance with non~bankruptcy law
 tooount up to dttf.l,                                                                 and/or informational purposes only and does not constitute an attempt to
                                                                                       collect a debt or to impose personal liability for such obligation. Nothing
                                                                                       in this letter (Including our use of the words ''your," "loan," "mortgage/ or
Delinquency Statu,                   .       .         ... .   .   . ... · - -         "aocounn means that you 1re required to repay a debt that's been
vour mortgag• loan paym•nt WH du• on 03/01/2015, and I• 10:H days                      discharged, Any payment you make on the account is voluntary, but we
pHt due. If you htve already made your paet•due p1yment,, please                       may still have rights under the security instrument, including the right to
dlartgtrd thla notict,                                                                 foreclose on the property,

                                                                                       If you are represented by an attorney, please refer this letter to your
If you have not made paet-due paymGnts, you may be st risk of foreclosure or           attorney and provide us with the attorney's name, address, and
other fees and oharges,                                                                 telephone number.




Summary of Your Most Recent MISied Payments
P•yment Due Date                                                                    Amount Remaining Past Due

                             OS/01/2017                                                                                $924,17

                             09/01/2017                                                                                $924, 17

                             10/01/2017                                                                                $924, 17
                             i 1/01/201'7                                                                              $924,i7
                             12/01/2011                                                                                $924, 17

                             01/01/2018                                                                                $924. i7




                                                                                                              Please see reverse side for Important information.
Case 15-11772                Doc 42-1       Filed 10/15/18 Entered 10/15/18 17:35:14             Desc Exhibit
                                                  A Page 25 of 34
  Chase (Mail Code LA4-5555)
  700 Kansas Lane
  Monroe, LA 71203
                                                                                                 H
  January 19,2018



  00i032- i of 2 NSPOIFiA•Z1 000000000000

  BradJey B. Sa.ndona
  910 F1'auces Pkwy
  Park Ridge, IL 60068




 Please review the enclosed letter about your client•s account

Account:
Client(s):                    Bradley B. Sandona
Prope1ty Address:             1275 E Baldwin Lane
                              401
                              Palatine, IL 60074-0000

 Dear Bradley B. Sandona:

 We've enclosed a letter we sent to your client about a credit we applied to their account. We're sending this
 infonnation to you, as the retained counsel for the customer, consistent with bankruptcy guidelines.

 If you have any questions, please call us at one of the numbers below.

 Sincerely,

 Chase
 1-877-496-4874, ext. 3000521
 1-800-582-0542 TTY

 Enclosed:
 - Client letter
Case 15-11772                    Doc 42-1                      Filed 10/15/18 Entered 10/15/18 17:35:14                                                                           Desc Exhibit
                                                                     A Page 26 of 34 chase.com

                                                                                                                                 Customer Service                              1-800.648·9380
                                                                                                                                 Includes 24f7 Automated Response
                                                                                                                                 Monday • Thursday                        8 a.m. • midnight (ET)
                                                                                                                                 Friday                                    8 a.m. • 10 p.m. (ET)
                                                                                                                                 Saturday                                   8 a,m. • 5 p.m. (ET)

                                                                                                                                 Hearing Impaired Service (TTY)
      1111111111,1111l1111l111l1l•11l11lll11lllll•1•ll'1111111•l1••'l'I
      31234 MSD 2 02518 C • BRE
      BRADLEY 8 SANDONA                                                                                               Mortgage Loan Statement
      910 FRANCES PKWY                                                                                                Loan Number
      PARK RIDGE IL 60008-5124
                                                                                                                      Statement Date                                              01/25/2018
                                                                                                                      Property Address                                    1275 E Baldwin Ln
                                                                                                                                                                                         401
                                                                                                                                                                          Palatine, IL 60074
                                                                                                                      Tot11I Amount Due                                   $29,444.94
                                                                                                                      Payment Due Date                                    02/01/2018
                                                                                                                      A late oharge of $33.59 may apply if received after
                                                                                                                      02/16/2018.

      Loan Overview (~s Qf 01/25/2018)                                                                                Explanation of Amount Due
      Original Principal Balance                                                                 S123,397.00          Principal                                                       S199.81
      Unpaid Principal Balance                                                                   $117,019.10          Interest                                                        $472.08
      Interest Rate                                                                                5.12500%           Escrow Payment (Taxes and/or Insurance)                         $252.28
      Escrow Balance                                                                              ($6,301.14)         Monthly Payment                                                 $924.17
      Unapplled Balance                                                                              $689.04
      Your Unpaid Principal Balance 1s t101 a peyott quote. Learn more ebout the payoff process by calling the           Prior Fees/Charges                                              $0.00
      phone number at the top of this statement.
                                                                                                                         Fees/Charges Since Last Statement                               $0.00
      Past Payments Breakdown
                                                                                                                         Original Mi$Sed Payment Date                              03/01/2015
                                     Paid Since Lllst Statement Paid Year•to•Date
      Principal                                            $0.00          $171,39                                     Past Due Amount                                             $2s1s20.n
      Interest                                             $0.00          $500,50                                     Total Amount Due                                            $29,444.94
      Escrow Payment (Taxes and/or Insurance)              $0.00           $17.15
      Unapplied Funds                                    $689.04          $689.04
       Total                                                                $689.04                  $1,378.08



      Transaction Activity Since Your Last Statement (Includes fees/Charges}
      Transaction         Descrlptlon                                           Total Received               Principal       Interest          Esorow              Fees

      01/22/2018          PAYMENT ADVANCE                                                                                                                      $689.04

      01/22/2018          UNAPPLIED CASH                                                                                                                                               $689.04




                                                                                                                                                                                                           S
                                                                                                                                                                                                           C
                                                                                                                                                                                                           C
                                                                                                                                                                                                           C
                                                                                                                                                                                                           C
                                                                                                                                                                                                           C




                                        Please detach and reuim the bottom portion         or this statement with your payment using the enclosed envelope.


                                                    000                                      313000 00092417 00095776 02944494 00009


      •     Check boi if address change is
            documented on the back.
                                                                                   PleMe iell us how you
                                                                                   want us to apply your
                                                                                   funds. Make your check or
                                                                                   money order payable to
                                                                                   Chase and write your loan
                                                                                                                   Monthly Payment
                                                                                                                           ($924.17)

                                                                                                                         Late Charges
                                                                                                                               ($0,00)
                                                                                                                                           $
                                                                                                                                           $
      BRADLEY B SANDONA                                                            number on It. Please do
                                                                                   not send post-dated                      FeesOue
      Loan Number
      Total Amount Due
                                                     3005341801
                                                      $29,444.94
                                                                                   checks or cash.                             (S(HlO}     $
      Payment Due Date                                02/01/2018
                                                                                                                 Additional Principal      $
      l!111111ll111lll1!llllll•llplih11llll1l1lil11l1ll!1ll•llnlll11
      CHASE
                                                                                                                  Additional Escrow        $
      PO BOX 9001871
      LOUISVILLE KY 40290-1871
                                                                                                            Total Amount Enclosed          $
                                                                                                                                                                  1
                                                                                                                                         A late charge of $33.59 may apply if received after 02!16i2018.
Case 15-11772                 Doc 42-1        Filed 10/15/18 Entered 10/15/18 17:35:14         Desc Exhibit
                                                    A Page 27 of 34
  Chase (Mail Code LA4-SS55)
  700 Kansas Lane
  Monroe, LA 71203


  February 12, 2018



  000615 · 1 of 2 NSPOIF1A•7.1 000000000000
                                                                                                                -0
                                                                                                                ~


                                                                                                                -l/1
                                                                                                                ~M

                                                                                                                --.-1

  Bradley B. Sandona
  910 Frances Pkwy
                                                                                                                -0
                                                                                                                _
                                                                                                                =

                                                                                                                -0
                                                                                                                   "'
                                                                                                                =::::;;
                                                                                                                -.-1
                                                                                                                --o
                                                                                                                =co
                                                                                                                --o.....
  Park Ridge, IL 60068
                                                                                                                ==~
                                                                                                                ===~
                                                                                                                -
                                                                                                                =""
                                                                                                                ~o




 Please review the enclosed letter about your dient•s account

 Account:
 Client(s):                    Bradley B. Sandona
 Property Address:             1275 E Baldwin Lane
                               401
                               Palatine, IL 60074MOOOO

 Dear Bradley B. Sandona:

 We've enclosed a letter we sent to your client about a credit we applied to their account We're sending this
 information to you, as the retained counsel for the customer, consistent with bankruptcy guidelines.

 If you have any questions, please call us at one of the numbers'below.

 Sincerely,

 Chase
 1-877-496-4874, ext. 3000521
 l-800~582-0542 TTY

 Enclosed:
 - Client letter
Case 15-11772          Doc 42-1     Filed 10/15/18 Entered 10/15/18 17:35:14                   Desc Exhibit
                                          A Page 28 of 34


Chase (Mail Code LA4-5555)
                                                                                                              0
700 Kansas Lane
Monroe, LA 71203


February 12, 2018




Bradley B. Sandona
910 Frances Pkwy
Park Ridge, IL 60068


We've credited your mortgage account
                                                                                                              -
                                                                                                              ~


Account:
Property Address:      1275 E Baldwin Lane
                       401
                                                                                                              -
                                                                                                              ~



                       Palatine, IL 60074-0000

Dear Bradley B. Sandona:

We credited your account $689,04 on January 22, 2018, because we didn't file a payment change notice
(PCN)~ we were late in filing a PCN, or we filed a PCN with an incorrect item listed during your Chapter
13 bankruptcy.

Year-end tax in.formation
lfwe1re required to do so by the IRS, we'll report this amount cm IRS Form 1099-MISC (Miscellaneous
Income) or Form 1042-S (Foreign Person1s U.S. Source Income Subject to Withholding) for 2018. lfyou
have questions about how this affects your tax return, please consult your tax advisor.

If you have any que.stions, please call us at one of the numbers below. We appreciate your business.

Sincerely,

Chase
1-877-496-4874, ext. 3000521
l-800-582-0542 TTY
www. chase, com

Esta comunicaci6n contiene informaci6n importante accrca de la cuenta. Si tiene alguna pregunta o necesita
ayuda para traducirla, comuniquese con nosotros llamando al l-866-243-5851.
Case
-    15-11772
  ----        Doc
       --------   42-1
                --- - - - - Filed
                            - - - -10/15/18
                                    --------Entered
                                             - - - - -10/15/18
                                                      - , - - . - .17:35:14      Desc Exhibit
                                                                    .......---========..i
                                                                                                                                                                                       21558 Page i of 2
                                                                                       A           Page 29 of 34
                                                                                                                                          chase.com




                                                                                                                                           Customer Service                     1·800..848-93110
                                                                                                                                           Includes 2417 Automated Response
                                                                                                                                           Monday• Thursday               8 a.m. • midnight (ET')
                                                                                                                                           Friday                          a a.m. -10 p.m. (ET)
                                                                                                                                           Saturday                         B a.m. • 5 p.m. (ET)

                                                                                                                                           Hearing Impaired Service (TTY)                 1<800-582•0542

       2156eMSD 2047180• 8!'15
       BRADLEY B SANDONA                                                                                                      Mortgage Loan Statement
       910 FRANCES PKWY                                                                                                       Loan Number
       PARK RIDGE IL 60068-6124
                                                                                                                              Statement Date                                                 02/16/2018
                                                                                                                              Property Address                                         1275 E Baldwin Ln
                                                                                                                                                                                                      401
                                                                                                                                                                                       Palatine, ll 60074
                                                                                                                              Total Amount Due                                    $30,428,77
                                                                                                                              Payment Due Date                                    03/01/2018
                                                                                                                              A late charge of $33.59 may apply If received after
                                                                                                                              03/16/2018.

       Loan Overview (as of 02/16/2018)                                                                                          Explanation of Amount Due
       Original Principal Balance                                                                       $123,397.00           Ptlnolpal                                                         $200,66
       Unpaid Prlnolpal Balance                                                                         $117,019.10           Interest                                                          $471.23
       lntereet Rate                                                                                      5, 12500%           Esorow Payment (Taxes and/or Insurance)                           $311.94
       escrow Balance                                                                                    ($6,607.62)          Monthly Payment
       Unapplled ea.lance                                                                                    $689.04
       You, U('()~ld Prln<Jlpal 6alal'\Oit \$ 11¢t fl payoff quoit, ~earn more abQVf the payoff process by calllng !he           Prior Fees/Charges                                                $0.00
       phone number at    u,o lop of 1h14 etbtamellt,
                                                                                                                                 Fees/Charges Since Last Statement                                 $0.00

                                                                                                                              Orlglnal Missed Payment Date                                    03/01/2015
                                                      Pidd Since uiat St1tern11mt Paid Vear-to•Date
       Principal                                                                     $0.00                    $171.39            Past Due Amount                                              $29,444.94
       Interest                                                                      $0.00                    $500.50         Total Amount Due                                                $30,428.77
       Escrow Payment (Taxes and/or lnauranoe)                                       $0.00                     $17,iS
       ~~~ppllect,    f~n,.?~ .......                                                $0.00                    $689.04
       Total                                                                         $0.00                  $1,378.08



       Transaction Activity Since Your Last Statement (Includes Fees/Charges)
                             Deaorlptton                                              Total Received                 Principal       Interest              Escrow               Fees

       02/12/2018           COUNTY TAX PAID




       Important Messages
       The balance of your unapplled funds e.0001.m! ie $689.04. This amount Is less than the total amount required to make a full monthly payment This
       means that these lunda will remain In your 1.1n1:1pplied funde account until additional funds are received that equal the full payment amount. If you
       have any queetloM or want lo apply these funds In a different way, please call us at 1·800-848-9380.
       If you or any occupant of your home are or reoenUy were on active Military duty or related active service, you may be eligible for benefits and
       proteotkms under the federal SeNioemembere Civil Re!lef Aot (SORA), state law, or Chase policy. These benefits and protections may include
       ptoteotlon from foreclosure or eviction without a court order, and in some cases, Interest rate and fee benefits. Some protections also may be
       available If you are the dependent of an ellglble $ervlcemember. In addition, some state laws may allow Servlcemembers to request a payment
       deferral.

       For more Information, please oall Chase Mllllary Services at 1•877-469-0110,

       Your 2017 IRS Form 1098 (Mortgage Interest Statement) Is available, if applicable, at chase.eam/TaxStatement. Most accounts can be viewed
       onllne.

                                            Please detach and return the bottom portion of this statement with your payment using lhe enclosed envelope.



                                                         000                                        313 •0• 00098383                              ••   1D1742 03042877 00005

                                                                                                                                                       $
       •       Chee)( box If address change ls
               documented on Iha back.
                                                                                         Please tell us how you
                                                                                         W&nt us to apply you,
                                                                                         funds. Meke your check or
                                                                                         money order payeble lo
                                                                                         Chase and write your loan
                                                                                                                           Monthly Paynvmt
                                                                                                                                     ($9$$.8S)


                                                                                                                                                       $
       BRADLEY 6 SANDONA                                                                 number on It Pleese do
       Loan Number
                                                                                         not send post-da!ed                        Fees.oue
       Total Amount Due
                                                          $005341801
                                                            $30,428.77
                                                                                         ohecks or casti                               ($11,•0)        $
       Payment Due Date                                     03/01/2018
                                                                                                                         Additional Principal          $
       ll 11111 1H11l1 111 1111 111• 1'1• 11 l1llllll 1l1l 1l11 l1lll1ll 1ll,illl1 1
       CHASE
                                                                                                                          Addltlonal Escrow            $
       PO BOX 9001871
       LOUISVILLE KY 40290·1871                                                                                     Total Amount Enclosed              $
                                                                                                                                                                           'j

                                                                                                                                                  A late charge of $33.59 may apply if received after 03/16/2018.



                                                                     ,: soooo so 2 t:i•: ooo
Case 15-11772                  Doc 42-1                Filed 10/15/18 Entered 10/15/18 17:35:14     Desc
                                                                                             21558 Page 2 of 2 Exhibit
                                                             A Page     30  of 34
                                                                    Delinquency Information
                                                                                   Loan Number
                                                                                   Statement Date                                                  02/16/2018
                                                                                   Property Address                                        1275 E Baldwin Ln
                                                                                                                                                          401
                                                                                                                                           Palatine, IL 60074


   BRADLEY B SANDONA
   910 FRANCES PKWY
   PARK RIDGE IL 60066-5124




   lmf_!ortant Notice                                                                  Other Resources
   You've Ml$sed one or more payments and your mortgage loan Is In                     You can call the U.S. Department of Housing and Urban Development at
   default. This summary highlights the status of your account, your missed            1·800-569·4:287, the U.S. Department of the Treasury sponsored HOPE
   payments and how to get help.                                                       Hotline number at 1-888·995-HOPE {~·888-995-4673) to get free
                                                                                       assistance, or visit HopeNow.com. You can also find a nonprofit
   We encourage you to call us at 1-800-848•9380 so we oan help you apply for
                                                                                       HUD•approved counselor who can provide the Information and
   options that may allow you to stay in your home, such as a repayment plan,
                                                                                       assistance you may need to avoid foreclosure by using the search tool
   forbearance plan or loan modification, or otherwise avoid foreclosure through
                                                                                       at hud,gov/offices/hsg/sfh/hco/fc/. These Hud-approved housing
   a short sale or deed-in-lieu of foreclosure. You oan find more information on
                                                                                       counseling agencies found on HUD.gov can also help you with your
   our loss mitigation options and application process at chase.com,
                                                                                       household budgetfng at no charge.

                                                                                       Additional Information
   Amount Due                                                                          This communication Is an attempt to collect a debt and any
                                                                                        Information obtsined wlll be used fof that purpose.
    As of 02/16/2018, $30,428,TT is required to bring your loan current.

    This amount was calculated on the date referenced above, which means It            However, to the extent your original obligation was discharged or is
    may change if additional foes are billed after this date. Call us at               subject to an automatic stay of bankruptcy under Title 11 of the United
    1·800-848-9380 to confirm the full payment amount you owe to bring your            States Code, this notice ls for compliance with non-bankruptcy law
    account up to date.                                                                and/or informational purposes only and does not constitute an attempt to
                                                                                       collect a debt or to impose personal liability for such obligation. Nothing
                                                                                       in this letter (including our use of the words "your," "loan," "mortgage," or
   Delinquency Status                                                                  "accounr) means that you're required to repay a debt that's been
   Your mortgage loan payment was due on 03/01/2015, and is 1003 days                  discharged. Any payment you make on the account is voluntary, but we
   past due, If you have already made your past-due payments, please                   may still have rights under the security instrument, Including the right to
   disregard this notice.                                                              foreclose on the property.

                                                                                       If you are represented by an attorney, please refer this letter to your
   If you have not made past-due payments, you may be at risk of foreclosure or        attorney and provide us with the attorney's name, address, and
   other fees and charges,                                                             telephone number,




   Summary of Your Most Recent Missed Payments
   Payment Due Date                                                                Amount Remaining Past Due
                            09/01/2017                                                                                $924.17
                            10/01/2017                                                                                $924,17
                            11/01/2017                                                                                $924.17
                            12/01/2017                                                                                $924.17
                            01/01/2018                                                                                $924,17
                            02/01/2018                                                                                $924.17




                                                                                                              Please see reverse side for important information.
Case 15-11772                     Doc 42-1                Filed 10/15/18 Entered 10/15/18 17:35:14     Desc Exhibit
                                                                A Page 31 of 34



 Chase
 P.O, Box 183210
 Columbus, OH 43218-3210




 March 2, 2018

 1II 1111 I11 I11 p Ih,lj 111111 If I11, h1111' I• 1,1111 Ih111, 1111111 •I I
 000001 - i of i NSPOALNO-Z1 J7009917 000000000000


 BRADLEY B SANDONA
 910 FRANCES PKWY
 PARK RIDGE, IL 60068




 We're now both the servicer and owne1.· of your mortgage loan

 Account:
 Property Address:                     1275E BALDWIN LN 401
                                       PALATINE, IL 60074

 Dear Bradley B Sandona:

 JPMorgan Chase Bank N.A., is already the servicer for your loan, and now we also own your loan.

             Your servicer handles all the loan activi(v, including mailing statements and annual tax forms,
             processing payments, providing updates, and answering questions.

 There's nothing you need to do because of this change.
    • The terms and conditions of your loan remain the same.
    • You should still make payments to the address on your statement~ on chase.com, through
        our automated system, or with a representative free of charge.

 You can find more information on the enclosed notice. If you have questions, please call us at one of
 the numbers below. We appreciate your business.

 Sincerely,

 Chase
 l-800-848-9136
 1-800-582-0542 TTY
 www .chase.com

 Esta comunicaci6n contiene infom1aci6n importante acerca de la cuenta. Si tiene a]guna pregunta o
 necesi.ta ayuda para traducirla, comuniquese con nosotros llamando al 1-855-280-4198.

 Enclosed:
 - Information about the new owner of your loan




                                                                                                     CR52157-a
                                                                                                        AS102
Case 15-11772                        Doc 42-1                       Filed 10/15/18 Entered 10/15/18 17:35:14                                                                       Desc Exhibit
                                                                                                                                                                                 24547 Page 1 of 2
                                                                          A Page 32 of 34
                                                                                                                                     chase.com




                                                                                                                                     Customer Servrce                    1·800·848-9380
                                                                                                                                     Includes 24f7 Automated Response
                                                                                                                                     Monday • Thursday              a a.m. • midnight (ET)
                                                                                                                                     Friday                                      a a.m. • 10 p.m. (ET)
                                                                                                                                     Saturday                                     8 a.m, • 5 p.m. (ET)

                                                                                                                                     Hearing Impaired Service (TTY)                 1-800-582-0542
    11•1111 •111 'I •1 •111111, 1ll, 1111.111, fl Im 1•I• 11 I• u' I' i•, 1, .111,
    24547 MSD Z 07518 C • BRF. Tl
    BRADLEY B SANDONA                                                                                                    Mortgage Loan Statement
    910 FRANCES PKWY                                                                                                     Loan Number
    PARK RIDGE IL 60008-5124
                                                                                                                         Statement Date                                                  03/16/2018
                                                                                                                         Property Address                                        1275 E Baldwin Ln
                                                                                                                                                                                                401
                                                                                                                                                                                 Palatine, IL 60074

                                                                                                                         Total Amount Due                                    $31,412.50
                                                                                                                         Payment Due Date                                    04/01/2016
                                                                                                                         A late charge of $33.59 may apply if received after
                                                                                                                         04/16/2018,

    Loan Overview (as of 03/16/2018)                                                                                         Explanation of Amount Due
    Original Principal Balance                                                                      $123,397.00          Principal                                                          $201.52
    Unpaid Principal Balance                                                                        $117,019.10          Interest                                                           $470.37
    Interest Rate                                                                                     5,12500%           Escrow Payment (Taxes and/or Insurance)                            $311.94
    Escrow Balance                                                                                   ($6,607.62)         Monthly Payment                                                    $983.83
    Unapplied Balance                                                                                   $689,04
    Your Unpaid Principal Balance Is not a payoff quote. Leem more about the payoff process by cal!lng the                   Prior Fees/Charges                                                $0.00
    phone number at the top of this statement
                                                                                                                             Fees/Charges Since Last Statement                                $0.00

                                                                                                                         Original Missed Payment Date                                   03/01/2015
                                   Paid Since Last Statement Paid Year-to•Oate
    Principal                                           $0.00          $171,39                                               Past Due Amount                                            $3-0,428,77
    Interest                                            $0.00          $500,50                                           Total Amount Due                                               $31,412.60
    Escrow Payment (Taxes and/or Insurance)             $0.00           $17. i5
    _U_n_ap_p_H_ed=F=un-d-s_ _ _ _ _ _ _ _~---,,.---S0_.0_0_ _ _~_$689.04
    Total                                                                         $0.00                $1,378.08



    Transaction Activity Since Your Last Statement (includes Fees!Charges)
    Transaotion          Description                                                Total Received               Principal       Interest         Escrow                  Fees

                                                                             No transactions since your last statement


                                                                                                                                                                                                               ~
                                                                                                                                                                                                               ~
                                                                                                                                                                                                               N
    Important Messages
                                                                                                                                                                                                               N
                                                                                                                                                                                                               4-<
    The balance of your unapplied funds account is $689.04. This amount is less than the total amount requlred to make a full monthly payment. This
    means that these funds will remain in your unapplied funds account until additional funds are received that equal the full payment amount. If you                                                          ,,...0
                                                                                                                                                                                                                 V
    have any questions or want to appfy these funds in a different way, please call us at 1·800-848•9380.                                                                                                        ~
                                                                                                                                                                                                               p...
    If you or any occupant of your home are or recently were on acttve Military duty or related active service, you may be eligible for benefits and
    protections under the federaJ.$ervlbemembers Chi!! Relief Act (SCRA), slate law, or Chase policy. These benefits and protections may include                                                               ,,.,~
                                                                                                                                                                                                               C·
    protection from foreclosure o; ~vlc!ion Without a,oourt order, and in some oases, Interest rate and tee benefits, Some protections also may be                                                             ~
    available if you are the dependent of an eligible Servicemember. In addition, some state laws may allow Servloemembers to request a payment                                                                ~
                                                                                                                                                                                                               N
    deferral.                                                                                                                                                                                                  ~
    For more information, please call Chase Military Services at 1-877·469-0110,                                                                                                                               8
                                                                                                                                                                                                               0
                                                                                                                                                                                                               0
                                                                                                                                                                                                               0
                                                                                                                                                                                                               0
                                                                                                                                                                                                               0
    Your 2017 lRS Form 1098 (Mortgage Interest Statement) is available, if applicable, at chese.comfTaxStatement. Most accounts can bevlewed

                                                                                                                                                                                                         ~
    onllne.

                                         Please detach and return the bottom portion ot lhis statement with your payment using the enclosed envelope.



                                                      •••                                          313000 00098383 001 • 1742 03141260 00009


    •      Check bOX if address change is
           documented on the back,
                                                                                       Please tell us how you
                                                                                       went us to apply your
                                                                                      funds. Make your check or
                                                                                       money order payable to
                                                                                       Chase and write your loan
                                                                                                                      Monthly Payment
                                                                                                                                ($~~-~)

                                                                                                                             Lmccnarge$
                                                                                                                                  (SC,00)
                                                                                                                                              $
                                                                                                                                              $
                                                                                       number on It. Please do
    BRADLEY B SANDONA                                                                  not aend post-dated                      F~Oua
    Loan Number                                        3005341801                             or
                                                                                       checks cash..                              ($0.00)     $
    Total Amount Due                                    $31,412.60
    Payment Due Date                                    04/01/2018
                                                                                                                   Additional Principal       $
    1111 II I11 '11 I,11, 111111 II II fl II I,111111, 1, II I111 ,1 ll 11 II II11 IIII'
    CHASE
                                                                                                                     Additional Escrow        $
    PO BOX 9001871
    LOUISVILLE KY 40290-1871
                                                                                                                Total Amount Enclosed         $
                                                                                                                                                                      i
                                                                                                                                            A !ale charge of $33.59 rnay apply if received after 04/16/2018.
Case 15-11772                        Doc 42-1                      Filed 10/15/18 Entered 10/15/18 17:35:14                                                                         Desc Exhibit
                                                                                                                                                                                  71509 Page i of 2
                                                                         A Page 33 of 34
                                                                                                                                        chase.com




                                                                                                                                         Customer Servlce                     1·800-848-9380
                                                                                                                                         Includes 2417 Automated Response
                                                                                                                                         Monday • Thursday              8 a,m, - midnight (ET)
                                                                                                                                         Friday                          8 a.m. • 10 p.m. (ED
                                                                                                                                         Saturday                         8 a.m. • 5 p.m. (ET)
                                                                                                                                         Hearing Impaired Service (TTY)              1·800-582--0542
    111 1I, hI III P11 111 1l'I 11111 111111 II III pl II• 111 1111 11 111 1111 I111
    71509MSD Z1061SC- BFIE
    BRADLEY B SANDONA                                                                                                          Mortgage Loan Statement
    910 FRANCES PKWY                                                                                                           Loan Number
    PARK RIDGE IL 60068•5124
                                                                                                                               Statement Date                                             04/16/2018
                                                                                                                               Property Address                                   i 275 E Baldwin Ln
                                                                                                                                                                                                 401
                                                                                                                                                                                  Palatine, IL 60074
                                                                                                                               Total Amount Due                                    $32,396,43
                                                                                                                               Payment Due Date                                    05/01/2018
                                                                                                                               A late charge of $33.59 may apply if received after
                                                                                                                               05/16/2018.

    Loan Overview {as of 04/16/2018)                                                                                           Explanation of Amount Due
    Original Principal Salanoe                                                                         $123,397.00             Principal                                                    $202.38
    Unpaid Prlnolpal 6alanoe                                                                           $117,019.10             Interest                                                     $469,51
    Interest Rate                                                                                        5.12600%              Escrow Payment (Taxes and/or lnsurat10e)                     $311.94
    Escrow Balance                                                                                      ($6,607.62)            Monthly Payment                                              $983.83
    Unapplied Balance                                                                                      $689,04
    'r'ou1 Unpaid Principal Bsler,c1111& txJt a payoll quot• uaarri mor,1 ,bol.l\ the payofl process by calling !he            Prior Fees/Charges                                              $0.00
    phone r.urT'l:>~r 111 the lop ot lhla statement.
                                                                                                                               Fees/Charges Since Last Statement                               $0.00

                                                                                                                               Original Missed Payment Date                             03/01/2015
                                                   P~ld Sine• LHt Stat,ment Paid Year•to•Date
    Pr!nolpal                                                                       $0.00                    $171.39           Past Due Amount                                          $31.412.60
    Interest                                                                        $0.00                    $500.50           Total Amount Due                                         $32,396.43
                                                                                    $0.00                     $17.15
                                                                                    $0.00                    $689.04
                                                                                            -------
    Total                                                                           $0.00                  $1,378.08



    Transaction Activity Since Your last Statement (includes Fees/Charges)
    Transaction          Description                                                 Total Received                Principal        Interest        Escrow                 Fees

                                                                             No transactions since your last statement




    Important Messages
                                                                                                                                                                                                                N
    The balance of your unapp!ied funds aooount Is $689.04. This amount Is less than the total amount required to make a full monthly payment. This                                                             4...
                                                                                                                                                                                                                 0
    means that these funds will remain In your unappllecl funds aooount until additional funds are received that equal the full payment amount. It you
    have any questions or want to apply these funds in a different way, please call us at 1·800·848·9380,
    If you or any ocoupant of yout home are or reoently were on active Military duty or related active service, you may be eligible for benefits and
    protections under the federal Servloemernbers Clvll Relief Aot (SORA), state law, or Chase policy. These benefits and proteotions may Include
    protection from foreclosure or eviction without a court order, and in some oases, interest rate and fee benefits, Some protections also may be
    available If you are the dependent of an eligible Servloemember. In addition, some state laws may allow Servicemembers to request a payment
    deferral.

    For more Information, please oaU Chaee Mllltary Servloea al 1•877-469-0110.




                                        Please da!aoh and return the bottom portion of this statement with your payment using the enclosed envelope.
                                                                                    ,,,

                                                     ••    0                                       313000 00098383 00101742 03239643 00005


    •      Cheok box It address change Is
           documenled on tha bacli.
                                                                                          Please tell us how you
                                                                                          went w to apply your
                                                                                          fUl\ds. Make your cheok or
                                                                                          money order payable to
                                                                                          OMaae end write your loan
                                                                                                                         Monthly Payment
                                                                                                                                   ($$83:33)
                                                                                                                               LnteCharg~
                                                                                                                                    (SO;OO}
                                                                                                                                                $
                                                                                                                                                $
    BRADLEY B SANDONA                                                                     number on It Please do
                                                                                          not send post-dated                     F~Ot.te
    Loan Number                                       3006341801
    Total Amount Due                                   $32,396,43
                                                                                          check.a or cash,                           {$0.00'}   $
    Payment Due Date                                   05/01/2018
                                                                                                                       Additional Principal     $
    'l•mpl I111,11.11111 fl all 11 I IIII IIll1' 1l l1 IIIlhll
                                          I                I   I          11! 11   III fl
    CHASE
                                                                                                                        Addlllonal Escrow       $
    PO BOX 9001871
    LOUISVILLE KY 40290·1871                                                                                     Total Amount Enclosed          $
                                                                                                                                                                       t
                                                                                                                                              A !ale charge of $33.59 may apply if received after 05/16/2018.
Case 15-11772                  Doc 42-1             Filed 10/15/18 Entered 10/15/18 17:35:14       Desc Exhibit
                                                          A Page 34 of 34

Chase
P.O. Box 183210
Columbus, OH 43218-3210                                                    CHASEO
March 2, 2018


000001 • 1 ol 1 NSPOALNO-Z1 J7009917 000000000000


BRADLEY B SANDONA
910 FRANCES PKWY
PARK RIDGE, IL 60068




We're now both the servicer and owner of your mortgage loan

Account
Property Address:                1275E BALDWIN LN 401
                                 PALA TINE, IL 6007 4

Dear Bradley B Sandona:

JPMorgan Chase Bmik, N.A., is already the servicer for your loan, and now we also own your loan.

          Your servicer handles all the loan activity, including mailing statements and annual tax forms,
          processing payments, providing updates, and ansi-vering questions.

There's nothing you need to do because of this change.
   • The terms and conditions of your loan remain the same.
   • You should still make payments to the address on your statement, on chase.com, through
       our automated system, or with a representative free of charge.

You can find more info1mation on the enclosed notice. If you have questions, please call us at one of
the numbers below. We appreciate your business.

Sincerely,

Chase
1-800-848-9136
1-800-582-0542 TTY
www.chase.com

Esta comunicaci6n contiene inf01maci6n importante acerca de la cuenta. Si tiene alguna pregunta o
necesita ayuda para traducirla, comuniquese con nosotros llamando al 1-855-280-4198.

Enclosed:
- Information about the new owner of your loan




                                                                                                CR52157-a
                                                                                                   AS102
